Exhibit 10(a)

$400,000,000

CREDIT AGREEMENT

Dated as of June 22, 2010

by and among

BRINKER INTERNATIONAL, INC.,

as Borrower,

BRINKER RESTAURANT CORPORATION,

as Guarantor,

The Banks Party Hereto

and

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

BANC OF AMERICA SECURITIES LLC and

J.P. MORGAN SECURITIES, INC.,

as Joint Lead Arrangers

and Bookrunners

JPMORGAN CHASE BANK, N.A.,

as Sole Syndication Agent

REGIONS BANK, COMPASS BANK and WELLS FARGO BANK, N.A.

as Co-Documentation Agents

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I.         DEFINITIONS AND ACCOUNTING TERMS

   1

Section 1.01.

  Certain Defined Terms    1

Section 1.02.

  Computation of Time Periods    16

Section 1.03.

  Accounting Terms    16

Section 1.04.

  Miscellaneous    17 ARTICLE II.        AMOUNTS AND TERMS OF THE ADVANCES    17

Section 2.01.

  The Advances    17

Section 2.02.

  Requests for Advances    18

Section 2.03.

  Borrowings; Advances; Termination of Eurodollar Rate Advances    18

Section 2.04.

  Conversions and Continuations of Borrowings    21

Section 2.05.

  Optional Termination and Reduction of the Revolving Credit Commitments    22

Section 2.06.

  Repayment and Prepayment of Advances; Notes    23

Section 2.07.

  Interest on Advances    24

Section 2.08.

  Interest Rate Determination    25

Section 2.09.

  Fees    25

Section 2.10.

  Payments; Computations; Interest on Overdue Amounts    25

Section 2.11.

  Consequential Losses on Eurodollar Rate Advances    26

Section 2.12.

  Increased Costs    27

Section 2.13.

  Replacement of Banks    27

Section 2.14.

  Illegality and Unavailability    28

Section 2.15.

  Taxes    29

Section 2.16.

  Payments Pro Rata    31

Section 2.17.

  Increase in Revolving Credit Commitments    32

Section 2.18.

  Defaulting Banks    32 ARTICLE III.      CONDITIONS    34

Section 3.01.

  Conditions Precedent to Effectiveness    34

Section 3.02.

  Conditions Precedent to Each Borrowing    35

Section 3.03.

  Administrative Agent    36

 

-i-



--------------------------------------------------------------------------------

ARTICLE IV.     GUARANTY    36

Section 4.01.

  Guaranty    36

Section 4.02.

  Payment    36

Section 4.03.

  Waiver    37

Section 4.04.

  Acknowledgments and Representations    37

Section 4.05.

  Subordination    37

Section 4.06.

  Guaranty Absolute    38

Section 4.07.

  No Waiver; Remedies    38

Section 4.08.

  Continuing Guaranty    38

Section 4.09.

  Limitation    38

Section 4.10.

  Effect of Bankruptcy    38 ARTICLE V.       REPRESENTATIONS AND WARRANTIES   
39

Section 5.01.

  Corporate Existence    39

Section 5.02.

  Corporate Power    39

Section 5.03.

  Enforceable Obligations    39

Section 5.04.

  Financial Statements    40

Section 5.05.

  Litigation    40

Section 5.06.

  Margin Stock; Use of Proceeds    40

Section 5.07.

  Investment Company Act    40

Section 5.08.

  ERISA    40

Section 5.09.

  Taxes    41

Section 5.10.

  Environmental Condition    41

Section 5.11.

  Ownership of Guarantor    41

Section 5.12.

  Solvency    41

Section 5.13.

  Disclosure    41 ARTICLE VI.      AFFIRMATIVE COVENANTS    42

Section 6.01.

  Compliance with Laws, Etc.    42

Section 6.02.

  Reporting Requirements    42

Section 6.03.

  Use of Proceeds    44

Section 6.04.

  Maintenance of Insurance    44

Section 6.05.

  Preservation of Corporate Existence, Etc.    44

Section 6.06.

  Payment of Taxes, Etc.    44

Section 6.07.

  Visitation Rights    44

Section 6.08.

  Compliance with ERISA and the Code    44

 

-ii-



--------------------------------------------------------------------------------

ARTICLE VII.     NEGATIVE COVENANTS

   45

Section 7.01.

  Financial Covenants    45

Section 7.02.

  Negative Pledge    45

Section 7.03.

  Merger and Sale of Assets    45

Section 7.04.

  Agreements to Restrict Dividends and Certain Transfers    46

Section 7.05.

  Transactions with Affiliates    46

Section 7.06.

  Change of Business    47

Section 7.07.

  Limitation on Advances, Advances and Investments    47

Section 7.08.

  Accounting Practices    47

Section 7.09.

  Debt    47

ARTICLE VIII.   DEFAULTS

   48

Section 8.01.

  Defaults    48

ARTICLE IX.      THE ADMINISTRATIVE AGENT

   50

Section 9.01.

  Authorization and Action    50

Section 9.02.

  Administrative Agent’s Reliance, Etc.    50

Section 9.03.

  Knowledge of Defaults    51

Section 9.04.

  Rights of the Administrative Agent as a Bank    51

Section 9.05.

  Bank Credit Decision    51

Section 9.06.

  Successor Administrative Agent    52

Section 9.07.

  Joint Lead Arrangers and Bookrunners and Syndication Agent    52

Section 9.08.

  INDEMNIFICATION    52

ARTICLE X.       MISCELLANEOUS

   53

Section 10.01.

  Amendments, Etc.    53

Section 10.02.

  Notices, Etc.    54

Section 10.03.

  No Waiver; Remedies    54

Section 10.04.

  Costs, Expenses and Taxes    55

Section 10.05.

  Right of Set-off    56

Section 10.06.

  Bank Assignments and Participations    57

Section 10.07.

  Governing Law    59

Section 10.08.

  Interest    59

Section 10.09.

  Execution in Counterparts    60

Section 10.10.

  Survival of Agreements, Representations and Warranties, Etc.    61

Section 10.11.

  The Borrower’s Right to Apply Deposits    61

 

-iii-



--------------------------------------------------------------------------------

Section 10.12.

  Confidentiality    61

Section 10.13.

  Binding Effect    62

Section 10.14.

  ENTIRE AGREEMENT    62

Section 10.15.

  USA PATRIOT ACT    63

Section 10.16.

  No Fiduciary Relationship    63

Section 10.17.

  Severability    63

Section 10.18.

  Waiver of Jury Trial    63

 

-iv-



--------------------------------------------------------------------------------

EXHIBITS:

 

Exhibit A-1

 

Form of Revolving Credit Note

Exhibit A-2

  Form of Term Loan Note

Exhibit B

  Form of Notice of Borrowing

Exhibit C

  Form of Assignment

Exhibit D

  Form of Opinion of Counsel for the Borrower and the Guarantor

Exhibit E

  Form of U.S. Tax Compliance Certificate

SCHEDULES:

 

Schedule I

  - Banks and Administrative Agent’s Offices; Certain Addresses for Notices

Schedule II

  - Borrower and Guarantor Addresses

Schedule III

  - Permitted Liens

Schedule IV

  - Agreements Restricting Dividends and Certain Transfers

Schedule V

  - GAAP Exceptions

Schedule VI

  - Investments

Schedule VII

  - Permitted Debt

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”), dated as of June 22, 2010, by and among
BRINKER INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), BRINKER
RESTAURANT CORPORATION, a Delaware corporation (the “Guarantor”), the Banks
party hereto, and BANK OF AMERICA, N.A., a national banking association, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Banks hereunder.

The Borrower has requested that the Banks make loans to it in an aggregate
principal amount not exceeding $400,000,000 at any one time outstanding
(consisting of $200,000,000 in Term Loan Advances (as hereinafter defined) and
$200,000,000 in Revolving Credit Advances (as hereinafter defined)), and the
Banks are prepared to make such loans upon and subject to the terms and
conditions hereof. Accordingly, the parties hereto agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Accession Agreement” has the meaning specified in Section 2.17.

“Administrative Agent” has the meaning specified in the introduction hereto.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule I, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Banks.

“Advance” means an advance by a Revolving Credit Bank or a Term Loan Bank as
applicable, to the Borrower under Article II in the form of a Term Loan Advance
or a Revolving Credit Advance, as applicable.

“Affiliate” means any Person that, directly or indirectly, controls, or is
controlled by or under common control with, another Person. For the purposes of
this definition, the terms “control”, “controlled by” and “under common control
with”, as used with respect to any Person, means the power to direct or cause
the direction of the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise. Without limiting the generality of the foregoing, a Subsidiary of a
Person is an Affiliate of that Person.

“Agreement” has the meaning specified in the introduction hereto.

“Applicable Lending Office” means, with respect to each Bank, such Bank’s
Domestic Lending Office in the case of a Base Rate Advance, and such Bank’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Applicable Rate” means, for any day, with respect to (i) any Revolving Credit
Advance consisting of a Eurodollar Rate Advance or a Base Rate Advance or with
respect to the facility

 

1



--------------------------------------------------------------------------------

fees payable hereunder, as the case may be, the applicable rate per annum set
forth below under the caption “Revolving Credit Eurodollar Rate Spread”,
“Revolving Credit Base Rate Spread” or “Facility Fee Rate”, as the case may be,
or (ii) any Term Loan Advance consisting of a Eurodollar Rate Advance or a Base
Rate Advance, as the case may be, the applicable rate per annum set forth below
under the caption “Term Loan Eurodollar Rate Spread”, “Term Loan Base Rate
Spread”, as the case may be, in the case of each of clauses (i) and (ii), based
upon the Moody’s Rating and the S&P Rating:

 

Rating Level

  

Ratings

(Moody’s/S&P)

   Facility
Fee Rate
(bps per
annum)    Revolving
Credit
Eurodollar
Rate
Spread
(bps per
annum)    Revolving
Credit
Base Rate
Spread
(bps per
annum)    Term
Loan
Eurodollar
Rate
Spread
(bps per
annum)    Term
Loan
Base Rate
Spread
(bps  per
annum)

Rating Level 1

   ³ Baa1 or BBB+    30.0    170.0    70.0    200.0    100.0

Rating Level 2

   Baa2 or BBB    35.0    190.0    90.0    225.0    125.0

Rating Level 3

   Baa3 and BBB-    40.0    210.0    110.0    250.0    150.0

Rating Level 4

   Baa3/BB+ or Ba1/BBB-    45.0    230.0    130.0    275.0    175.0

Rating Level 5

   £ Ba1 and BB+ or unrated    50.0    275.0    175.0    325.0    225.0

For purposes of the foregoing, (a) if a Moody’s Rating or an S&P Rating shall
not be in effect (other than by reason of the circumstances referred to in the
last sentence of this definition), then the applicable rating agency shall be
deemed to have established a rating in Rating Level 5 (as set forth in the table
above); (b) if the Moody’s Rating and the S&P Rating shall fall within different
Rating Levels, the Applicable Rate shall be based on the higher of the two
ratings unless the ratings differ by more than one Rating Level, in which case
the Applicable Rate shall be based on the Rating Level one level above that
corresponding to the lower rating (in each case, for which purposes, Rating
Level 1 is the highest and Rating Level 5 is the lowest); and (c) if the Moody’s
Rating or the S&P Rating shall be changed (other than as a result of a change in
the rating system of Moody’s or S&P), such change shall be effective as of the
date on which it is first publicly announced by Moody’s or S&P. Each change in
the Applicable Rate shall apply during the period commencing on the effective
date of such rating change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of Moody’s or S&P
shall change, or if either such rating agency shall cease to be in the business
of rating corporate debt obligations, the Borrower and the Banks shall negotiate
in good faith to amend this definition to reflect such changed rating system or
the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.

 

2



--------------------------------------------------------------------------------

“Applicable Usury Laws” means the Texas Finance Code, any other law of the State
of Texas limiting interest rates and any applicable Federal law to the extent
that it permits Banks to contract for, charge, reserve or receive a greater
amount of interest than under the Texas Finance Code or other laws of the State
of Texas.

“Assignment” means an assignment and acceptance entered into by a Bank and an
assignee, and accepted by the Administrative Agent, in substantially the form of
the attached Exhibit C.

“Availability Period” means (i) with respect to Revolving Credit Advances, the
period of time commencing on the Effective Date and ending on the Termination
Date and (ii) with respect to Term Loan Advances, the Effective Date.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank of America Fee Letter” means the Fee Letter dated May 13, 2010 among the
Borrower, Bank of America and Bank of America Securities LLC.

“Banks” means the Revolving Credit Banks and the Term Loan Banks.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Advance” means an Advance which bears interest as provided in
Section 2.07(a)(i).

“Base Rate Borrowing” means a Borrowing comprised of Base Rate Advances.

“Board” means, as to any Person, the Board of Directors of the Person or the
Executive Committee thereof.

“Borrower” has the meaning specified in the introduction hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means either (i) a borrowing consisting of simultaneous Revolving
Credit Advances of the same Type to the Borrower made by each of the Revolving
Credit Banks pursuant to Section 2.01(a) or (ii) a borrowing consisting of
simultaneous Term Loan Advances of the same Type to the Borrower made by each of
the Term Loan Banks pursuant to Section 2.01(b).

 

3



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Advances, means any such day that is
also a London Banking Day.

“Capitalized Lease” means at any time, a lease with respect to which the lessee
thereunder is required concurrently to recognize the acquisition of an asset and
the incurrence of a liability in accordance with GAAP.

“Capitalized Lease Obligations” means, with respect to any Person for any period
of determination, the amount of the obligations of such Persons under
Capitalized Leases which would be shown as a liability on a balance sheet of
such Person prepared in accordance with GAAP.

“Code” means, as appropriate, the Internal Revenue Code of 1986, as amended, or
any successor Federal tax code, and any reference to any statutory provision
shall be deemed to be a reference to any successor provision or provisions.

“Commitment” means a Term Loan Commitment or a Revolving Credit Commitment, as
the context may require.

“Commitment Letter” the Commitment Letter dated as of May 13, 2010 among the
Borrower, Bank of America, JPMCB, and the Joint Lead Arrangers.

“Confidential Information” has the meaning specified in Section 10.12.

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated May 26, 2010, relating to the credit facility provided for
herein.

“Consolidated” refers to the consolidation of the accounts of any Person and its
Subsidiaries in accordance with GAAP.

“Controlled Group” means any group of organizations within the meaning of
Section 414(b), (c), (m), or (o) of the Code of which the Borrower or its
Subsidiaries is a member.

“Corporate Franchise” means the right or privilege granted by the state or
government to the Person forming a corporation, and their successors, to exist
and do business as a corporation and to exercise the rights and powers
incidental to that form of organization or necessarily implied in the grant.

“Credit Documents” means this Agreement, the Notes, the Bank of America Fee
Letter, the JPMCB Fee Letter, the Upfront Fee Letter, and each other agreement,
instrument or document executed by the Borrower or the Guarantor at any time in
connection with this Agreement.

“Debt” means, in the case of any Person, without duplication, (i) indebtedness
of such Person for borrowed money, (ii) obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) Capitalized Lease
Obligations, and (iv) obligations of

 

4



--------------------------------------------------------------------------------

such Person under or relating to letters of credit or guaranties in respect of,
and obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (i) through (iii) of
this definition. For the purposes of this Agreement, the term Debt shall not
include any obligation of the Borrower or the Guarantor incurred by entering
into, or by guaranteeing, any transaction that is a rate swap, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap or option, foreign exchange transaction, currency swap or option or
any similar transaction.

“Debt to Cash Flow Ratio” has the meaning specified in Section 7.01(b).

“Default” has the meaning specified in Section 8.01.

“Defaulting Bank” means, subject to Section 2.18(b), any Bank that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Advances within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower, the Administrative Agent or any Bank that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) or taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Bank shall not be a Defaulting Bank solely by
virtue of the ownership or acquisition of any equity interest in that Bank or
any direct or indirect parent company thereof by a governmental authority.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Domestic Lending Office” opposite its name on Schedule I
hereto or in an Assignment or such other office of such Bank as such Bank may
from time to time specify to the Borrower and the Administrative Agent.

“EBIT” means for any period, the Consolidated earnings of a Person during such
period from continuing operations, exclusive of (i) gains on sales of assets not
in the ordinary course of business (to the extent such gains are included in
earnings from continuing operations), (ii) any non-recurring, non-cash charges
or losses not in the ordinary course of business (to the extent such charges or
losses are included in earnings from continuing operations), (iii) any non-cash
expenses for such period resulting from the grant of stock options or other
equity-based incentives to any director, officer or employee of the Borrower or
any Subsidiary pursuant to a written plan or agreement approved by the Board of
the Borrower (to the extent such expenses are included in earnings from
continuing operations) and (iv) extraordinary items, as determined under GAAP,
but without deducting federal, state, foreign and local income taxes and
Interest Expense.

 

5



--------------------------------------------------------------------------------

“EBITDA” means, for any period, the Consolidated earnings of a Person during
such period from continuing operations, exclusive of (i) gains on sales of
assets not in the ordinary course of business (to the extent such gains are
included in earnings from continuing operations), (ii) any non-recurring,
non-cash charges or losses not in the ordinary course of business (to the extent
such charges or losses are included in earnings from continuing operations),
(iii) any non-cash expenses for such period resulting from the grant of stock
options or other equity-based incentives to any director, officer or employee of
the Borrower or any Subsidiary pursuant to a written plan or agreement approved
by the Board of the Borrower (to the extent such expenses are included in
earnings from continuing operations) and (iv) extraordinary items, as determined
under GAAP, but without deducting federal, state, foreign and local income
taxes, Interest Expense, depreciation and amortization.

“Effective Date” means the date on which the conditions set forth in
Section 3.01 and Section 3.02(a) shall have been satisfied (or waived in
accordance with Section 10.01).

“Eligible Assignee” means (i) a Bank or any Affiliate of any Bank; (ii) a
commercial bank or financial institution, in each case with an office in the
United States of America acceptable to the Administrative Agent and, unless a
Default has occurred and is continuing, the Borrower, such acceptance not to be
unreasonably withheld, and (iii) a finance company, insurance company or other
financial institution (not already covered by clause (ii) of this definition) or
fund (whether a corporation, partnership or other entity) which is engaged in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business, and having total assets in excess of $1,000,000,000, or
any other Person, in each case, acceptable to the Administrative Agent and,
unless a Default has occurred and is continuing and except with respect to
clause (i) herein, the Borrower in their discretion. Notwithstanding anything to
the contrary contained herein, a Defaulting Bank shall not constitute an
Eligible Assignee.

“Environment” has the meaning set forth in 42 U.S.C. §9601(8) (1982).

“Environmental Protection Statute” means any local, state or federal law,
statute, regulation, order, consent decree or other Governmental Requirement,
domestic or foreign, arising from or in connection with or relating to the
protection or regulation of the Environment, including, without limitation,
those laws, statutes, regulations, orders, decrees and other Governmental
Requirements relating to the disposal, cleanup, production, storing, refining,
handling, transferring, processing or transporting of Hazardous Waste, Hazardous
Substances or any pollutant or contaminant, wherever located.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued thereunder
from time to time.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

6



--------------------------------------------------------------------------------

“Eurodollar Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in an Assignment (or, if no such office is specified, its
Domestic Lending Office) or such other office of such Bank as such Bank may from
time to time specify to the Borrower and the Administrative Agent.

“Eurodollar Rate” means:

 

  (a) for any Interest Period with respect to a Eurodollar Rate Advance, the
rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or, (ii) if such rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Advance being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and

 

  (b) for any interest calculation with respect to a Base Rate Advance on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Advance being made
or maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

“Eurodollar Rate Advance” means any Advance as to which the Borrower shall have
selected an interest rate based upon the Eurodollar Rate as provided in
Article II.

“Eurodollar Rate Borrowing” means a Borrowing comprised of Eurodollar Rate
Advances.

“Eurodollar Rate Reserve Percentage” of any Bank for any Interest Period for any
Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable)

 

7



--------------------------------------------------------------------------------

under regulations issued from time to time by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for such Bank with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities having a term equal
to such Interest Period.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing Revolving Credit Agreement” means the $215,000,000 Credit Agreement
dated as of February 27, 2009, among the Borrower, the Guarantor, certain
financial institutions named therein and JPMCB, as Administrative Agent, as
amended, amended and restated, supplemented or otherwise modified to the date
hereof.

“Existing Term Loan Agreement” means the $400,000,000 Loan Agreement dated as of
October 24, 2007, among the Borrower, the Guarantor, certain financial
institutions named therein and Citibank, N.A., as Administrative Agent, as
amended, amended and restated, supplemented or otherwise modified to the date
hereof.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Financial Officer” means the chief financial officer, the principal accounting
officer, any vice president or assistant vice president with accounting or
financial responsibilities, or the treasurer or any assistant treasurer of the
Borrower.

“Foreign Subsidiary” means a Subsidiary of the Borrower organized under the laws
of a jurisdiction other than the United States of America.

“GAAP” means generally accepted accounting principles for financial reporting as
in effect from time to time in the United States of America, applied on a
consistent basis.

“Governmental Requirements” means all judgments, orders, writs, injunctions,
decrees, awards, laws, ordinances, statutes, regulations, rules, Corporate
Franchises, permits, certificates, licenses, authorizations and the like and any
other requirements of any government or any commission, board, court, agency,
instrumentality or political subdivision thereof.

 

8



--------------------------------------------------------------------------------

“Guaranteed Obligations” means all obligations of the Borrower to the Banks and
the Administrative Agent hereunder and under the Notes and any other Credit
Document to which the Borrower is a party, whether for principal, interest,
fees, expenses, indemnities or otherwise, and whether now or hereafter existing.

“Guarantor” has the meaning specified in the introduction hereto.

“Hazardous Substance” has the meaning set forth in 42 U.S.C. §9601(14) and shall
also include each other substance considered to be a hazardous substance under
any Environmental Protection Statute.

“Hazardous Waste” has the meaning set forth in 42 U.S.C. §6903(5) and shall also
include each other substance considered to be a hazardous waste under any
Environmental Protection Statute (including, without limitation, 40 C.F.R.
§261.3).

“Increasing Revolving Credit Bank” has the meaning specified in Section 2.17.

“Indemnified Person” has the meaning specified in Section 10.04(b).

“Insufficiency” means, with respect to any Plan, the amount, if any, by which
the present value of the vested benefits under such Plan exceeds the fair market
value of the assets of such Plan allocable to such benefits.

“Interest Expense” means, with respect to any Person for any period of
determination, its interest expense determined in accordance with GAAP,
including, without limitation, all interest with respect to Capitalized Lease
Obligations and all capitalized interest, but excluding deferred financing fees.

“Interest Payment Date” means, (i) (a) as to any Eurodollar Rate Advance, the
last day of each Interest Period applicable to such Eurodollar Rate Advance and
the Termination Date; provided, however, that if any Interest Period for a
Eurodollar Rate Advance exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Advance, the last Business
Day of each March, June, September and December and the Termination Date and
(ii) as to any Advance, the earliest of (a) the Termination Date, (b) the date
of demand therefor with respect to interest accruing under Section 2.07(b) and
Section 2.10(e), and (c) the date of any prepayment of any Advance, whether or
not such prepayment is otherwise permitted hereunder

“Interest Period” means as to each Eurodollar Rate Advance, the period
commencing on the date such Eurodollar Rate Advance is disbursed or converted to
or continued as a Eurodollar Rate Advance and ending on the date one (1), two
(2), three (3) or six (6) months thereafter, as selected by the Borrower in its
Notice of Borrowing; provided that:

 

  (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Advance, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

 

9



--------------------------------------------------------------------------------

  (b) any Interest Period pertaining to a Eurodollar Rate advance that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period;

 

  (c) no Interest Period shall extend beyond the Termination Date; and

 

  (d) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising the same Borrowing shall be of the same duration.

Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of an Interest Period. The Administrative Agent shall
promptly advise each Bank in writing of each Interest Period so selected by the
Borrower with respect to each Borrowing.

“Investments” has the meaning specified in Section 7.07.

“JPMCB” means JPMorgan Chase Bank, N.A.

“JPMCB Fee Letter” means the Fee Letter dated May 13, 2010 among the Borrower,
JPMCB and J.P. Morgan Securities Inc..

“Joint Lead Arrangers” means Banc of America Securities LLC and J.P. Morgan
Securities Inc., in their capacities as joint lead arrangers and joint
bookrunners for the credit facility provided for herein.

“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, encumbrance or other type of preferential arrangement to secure or
provide for the payment of any obligation of any Person, whether arising by
contract, operation of law or otherwise (including, without limitation, the
interest of a vendor or lessor under any conditional sale agreement, Capitalized
Lease or other title retention agreement).

“Liquid Investments” means:

 

  (a) direct obligations of, or obligations the principal of and interest on
which are guaranteed or insured by, the United States of America or any agency
or instrumentality thereof;

 

  (b)

(i) negotiable or nonnegotiable certificates of deposit, time deposits, bankers’
acceptances or other similar banking arrangements maturing within twelve
(12) months from the date of acquisition thereof (“bank debt securities”),
issued by (A) any Bank or any Affiliate of any Bank or (B) any other foreign or
domestic bank, trust company or financial institution which has a combined
capital surplus and undivided profit of not less than $100,000,000 or the
U.S. Dollar equivalent thereof, if at the time of deposit or purchase, such bank
debt securities are rated not less than “BB” (or the then equivalent) by the
rating service of S&P or of Moody’s, (ii) commercial paper issued by (A) any
Bank or any Affiliate of any Bank or (B) any other Person if at the time of
purchase such commercial paper is

 

10



--------------------------------------------------------------------------------

 

rated not less than “A-2” (or the then equivalent) by the rating service of S&P
or not less than “P-2” (or the then equivalent) by the rating service of
Moody’s, or upon the discontinuance of both of such services, such other
nationally recognized rating service or services, as the case may be, as shall
be selected by the Borrower or the Guarantor, (iii) debt or other securities
issued by (A) any Bank or Affiliate of any Bank or (B) or any other Person, if
at the time of purchase such Person’s debt or equity securities are rated not
less than “BB” (or the then equivalent) by the rating service of S&P or of
Moody’s, or upon the discontinuance of both such services, such other nationally
recognized rating service or services, as the case may be, as shall be selected
by the Borrower or the Guarantor and (iv) marketable securities of a class
registered pursuant to Section 12(b) or (g) of the Exchange Act;

 

  (c) repurchase agreements relating to investments described in clauses (a) and
(b) above with a market value at least equal to the consideration paid in
connection therewith, with any Person who has a combined capital surplus and
undivided profit of not less than $100,000,000 or the U.S. Dollar equivalent
thereof, if at the time of entering into such agreement the debt securities of
such Person are rated not less than “BBB” (or the then equivalent) by the rating
service of S&P or of Moody’s, or upon the discontinuance of both such services,
such other nationally recognized rating service or services, as the case may be,
as shall be selected by the Borrower or the Guarantor; and

 

  (d) shares of any mutual fund registered under the Investment Company Act of
1940, as amended, which invests solely in underlying securities of the types
described in clauses (a), (b) and (c) above.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Majority Banks” means at any time Banks holding more than fifty percent
(50%) of the sum of (i) the then aggregate unpaid principal amount of all
Advances held by the Banks, and (ii) the aggregate unused Total Revolving Credit
Commitments; provided that any Commitment of, and the portion of any Advances
held or deemed held by, any Defaulting Bank shall be excluded for purposes of
making a determination of Majority Banks.

“Material Adverse Effect” means, relative to any occurrence whatsoever, any
effect which (a) is material and adverse to the financial condition or business
operations of the Borrower and its Subsidiaries, on a Consolidated basis, or
(b) adversely affects the legality, validity or enforceability of this Agreement
or any Note, or (c) causes a Default.

“Maximum Rate” means at the particular time in question the maximum non-usurious
rate of interest which, under Applicable Usury Law, may then be contracted for,
taken, reserved, charged or received under this Agreement, the Notes or under
any other agreement entered into in connection with this Agreement or the Notes.
If such maximum non-usurious rate of interest changes after the date hereof, the
Maximum Rate shall, from time to time, be automatically increased or decreased,
as the case may be, as of the effective date of each change in such maximum
rate, in each case without notice to Borrower.

 

11



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Moody’s Rating” means, at any time, the Borrower’s corporate family rating then
most recently announced by Moody’s.

“Net Worth” of any Person means, as of any date of determination, the excess of
total assets of such Person over total liabilities, total assets and total
liabilities each to be determined in accordance with GAAP.

“Non-U.S. Bank” has the meaning specified in Section 2.15(e).

“Note” means (i) with respect to Revolving Credit Advances, a promissory note of
the Borrower payable to the order of any Revolving Credit Bank, in substantially
the form of Exhibit A-1 hereto, evidencing the aggregate indebtedness of the
Borrower to such Revolving Credit Bank resulting from Revolving Credit Advances
and (ii) with respect to Term Loan Advances, a promissory note of the Borrower
payable to the order of any Term Loan Bank, in substantially the form of
Exhibit A-2 hereto, evidencing the aggregate indebtedness of the Borrower to
such Term Loan Bank resulting from Term Loan Advances.

“Notice of Borrowing” has the meaning specified in Section 2.02.

“Obligated Party” has the meaning specified in Section 4.03.

“Other Taxes” has the meaning specified in Section 2.15(b).

“PBGC” means the Pension Benefit Guaranty Corporation (and any successor
thereto).

“Patriot Act” means the USA Patriot Act, Title III of Pub. L. 107-56, signed
into law on October 26, 2001.

“Permitted Liens” means, with respect to any Person, Liens:

 

  (a) for taxes, assessments or governmental charges or levies on property of
such Person incurred in the ordinary course of business to the extent the
failure to pay such taxes, assessments or governmental charges or levies would
not be in breach of Sections 6.01 and 6.06;

 

  (b) imposed by law, such as landlords’, carriers’, warehousemen’s and
mechanics’ liens and other similar Liens arising in the ordinary course of
business securing obligations which are not overdue for a period of more than
sixty (60) days or which are being contested in good faith and by appropriate
proceedings;

 

  (c)

arising in the ordinary course of business (i) out of pledges or deposits under
workers’ compensation laws, unemployment insurance, old age pensions or other
social security or retirement benefits, or similar legislation or to secure
public or

 

12



--------------------------------------------------------------------------------

 

statutory obligations of such Person or (ii) which were not incurred in
connection with the borrowing of money and do not in the aggregate materially
detract from the value or use of the assets of the Borrower and its Subsidiaries
in the operation of their business;

 

  (d) securing Debt existing on the date of this Agreement and listed on the
attached Schedule III or reflected in the financial statements referenced in
Section 5.04, provided that the Debt secured by such Liens shall not be renewed,
refinanced or extended if the amount of such Debt so renewed is greater than the
outstanding amount of such Debt on the date of this Agreement;

 

  (e) constituting easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business and encumbrances
consisting of zoning restrictions, easements, licenses, restrictions on the use
of property or minor imperfections in title thereto which, in the aggregate, are
not material in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of such Person;

 

  (f) securing judgments against such Person which are being appealed;

 

  (g) on real property acquired by such Person after the date of this Agreement
and securing only Debt of such Person incurred to finance the purchase price of
such property, provided that any such Lien is created within one hundred eighty
(180) days of the acquisition of such property; or

 

  (h) other than those Liens otherwise permitted above, Liens securing Debt of
the Borrower and its Subsidiaries in an aggregate principal amount not in excess
of five percent (5.0%) of the Borrower’s Net Worth, on a Consolidated basis, as
reflected on the most recent financial statements of the Borrower and its
Consolidated Subsidiaries delivered to the Banks pursuant to Section 5.04 or
6.02.

“Person” means an individual, partnership, corporation, limited liability
company, limited liability partnership, business trust, joint stock company,
trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.

“Platform” has the meaning specified in Section 6.02.

“Plan” means an employee pension benefit plan within the meaning of Title IV of
ERISA which is either (a) maintained for employees of the Borrower, of any
Subsidiary of the Borrower, or of any member of the Controlled Group, or
(b) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
the Borrower, any Subsidiary of the Borrower or any member of the Controlled
Group is at the time in question making or accruing an obligation to make
contributions or has within the preceding five plan years made contributions.

“Private Bank” has the meaning specified in Section 6.02.

 

13



--------------------------------------------------------------------------------

“Projections” has the meaning specified in Section 5.13.

“Public Bank” has the meaning specified in Section 6.02.

“Rating” means the Moody’s Rating or the S&P Rating, as the case may be.

“Rating Level” means the applicable rating level as set forth in the table under
the definition of the Applicable Rate.

“Register” has the meaning specified in Section 10.06(c).

“Rent Expense” means, for any Person for any period of determination, such
Person’s operating lease expense computed in accordance with GAAP, including,
without limitation, all contingent rentals, but excluding all common area
maintenance expenses.

“Revolving Credit Advance” means a revolving credit loan advance by a Revolving
Credit Bank to the Borrower pursuant to Section 2.01(a), as part of a Borrowing
and refers to a Base Rate Advance or a Eurodollar Rate Advance.

“Revolving Credit Bank” means the Persons listed under the heading “Revolving
Credit Banks” on the signature pages hereof and each other Person that shall
have become a party hereto as a “Revolving Credit Bank” pursuant to an
Assignment or an Accession Agreement, other than any such Person that shall have
ceased to be a party hereto pursuant to an Assignment.

“Revolving Credit Commitment” of any Revolving Credit Bank means at any time,
its obligation to make Revolving Credit Advances in an aggregate amount up to
and including the amount noted as the “Revolving Credit Commitment” set forth
opposite such Revolving Credit Bank’s name on the signature pages hereof or in
an Assignment, as such amount may be terminated, reduced or increased pursuant
to Section 2.05, Section 2.17, Section 8.01 or Section 10.06.

“SEC” means the United States Securities and Exchange Commission (and any
successor thereto).

“SEC Filing” means a report or statement filed with the SEC pursuant to
Section 13, 14, or 15(d) of the Exchange Act and the regulations thereunder.

“Significant Subsidiary” means any Subsidiary which is a “significant
subsidiary” of the Borrower within the meaning of Rule 1-02 of Regulation S-X
under the Exchange Act.

“Solvent” means, with respect to any Person, that, as of any date of
determination, (a) the amount of the present fair saleable value of the assets
of such Person will, as of such date, exceed the amount of all liabilities of
such Person, contingent or otherwise, as of such date, as such terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small capital with which to conduct its business,

 

14



--------------------------------------------------------------------------------

and (d) such Person will be able to pay its debts as they mature. For purposes
of this definition, (i) “debt” means liability on a “claim”, and (ii) “claim”
means any (x) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

“S&P” means Standard & Poor’s Rating Services or any successor thereto.

“S&P Rating” means, at any time, the Borrower’s corporate credit rating then
most recently announced by S&P.

“Subsidiary” means, as to any Person, any corporation, limited liability
company, association or other business entity in which such Person or one or
more of its Subsidiaries directly or indirectly through one or more
intermediaries owns sufficient equity or voting interests to enable it or them
(individually or as a group) ordinarily, in the absence of contingencies, to
elect a majority of the directors (or Persons performing similar functions) of
such entity, and any partnership or joint venture if more than a fifty percent
(50%) interest in the profits or capital thereof is owned directly or indirectly
by such Person, or by one or more of its Subsidiaries, or collectively by such
Person and one or more of its Subsidiaries (unless such partnership can and does
ordinarily take major business actions without the prior approval of such Person
or one or more of its Subsidiaries). Unless the context otherwise clearly
requires, any reference to a “Subsidiary” is a reference to a direct or indirect
Subsidiary of the Borrower.

“Taxes” has the meaning specified in Section 2.15(a).

“Termination Date” means the earliest of (i) June 22, 2015 (being the fifth
anniversary of the date of this Agreement) (ii) (a) the date of termination in
whole of all of the Revolving Credit Commitments in accordance with
Section 2.05, (b) the repayment of all of the aggregate Revolving Credit
Advances of all Revolving Credit Banks in accordance with Section 2.05 and
Section 2.06 and (c) the repayment of all of the aggregate Term Loan Advances of
all Term Loan Banks in accordance with Section 2.06 and (iii) the termination of
all Commitments pursuant to Section 8.01, provided that if such date shall not
be a Business Day, the Termination Date shall be the immediately preceding
Business Day.

“Term Loan Bank” means the Persons listed under the heading “Term Loan Banks” on
the signature pages hereof and each other Person that shall have become a party
hereto as a “Term Loan Bank” pursuant to an Assignment or an Accession
Agreement, other than any such Person that shall have ceased to be a party
hereto pursuant to an Assignment.

“Term Loan Commitment” of any Term Loan Bank its obligation on the Effective
Date to make Term Loan Advances in an aggregate amount up to and including the
amount noted as the “Term Loan Commitment” set forth opposite such Term Loan
Bank’s name on the signature pages hereof or in an Assignment, as such amount
may be terminated, reduced or increased pursuant to Section 2.06, Section 8.01
or Section 10.06.

 

15



--------------------------------------------------------------------------------

“Termination Event” means (i) a “reportable event”, as such term is described in
Section 4043 of ERISA (other than a “reportable event” not subject to the
provision for 30 day notice to the PBGC), or an event described in
Section 4062(e) of ERISA, or (ii) the withdrawal of the Borrower or any member
of the Controlled Group from a Plan during a plan year in which it was a
“substantial employer”, as such term is defined in Section 4001(a)(2) of ERISA,
or the incurrence of liability by the Borrower or any member of the Controlled
Group under Section 4064 of ERISA upon the termination of a Plan or Plan, or
(iii) the distribution of a notice of intent to terminate a Plan pursuant to
Section 4041(a)(2) of ERISA or the treatment of a Plan amendment as a
termination under Section 4041 of ERISA, or (iv) the institution of proceedings
to terminate a Plan by the PBGC under Section 4042 of ERISA, or (v) any other
event or condition which might constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan.

“Term Loan Advance” means a term loan advance by a Term Loan Bank to the
Borrower pursuant to Section 2.01(b), as part of a Borrowing and refers to a
Base Rate Advance or a Eurodollar Rate Advance.

“Third Party Funds” has the meaning specified in Section 10.05.

“Total Commitment” means, with respect to a Bank, at any time, the aggregate
amount of the Revolving Credit Commitments and Term Loan Commitments of such
Bank, and with respect to all the Banks, at any time, the aggregate amount of
the Revolving Credit Commitments and Term Loan Commitments of all Banks, in each
case, as in effect at such time.

“Total Revolving Credit Commitment” means, with respect to a Revolving Credit
Bank, at any time, the aggregate amount of the Revolving Credit Commitments of
such Revolving Credit Bank, and with respect to all the Revolving Credit Banks,
at any time, the aggregate amount of the Revolving Credit Commitments of all
Revolving Credit Banks, in each case, as in effect at such time.

“Type” means, with respect to any Advance, its character as either a Eurodollar
Rate Advance or Base Rate Advance.

“UFCA” means the Uniform Fraudulent Conveyance Act, as amended from time to
time.

“Upfront Fee Letter” means the Fee Letter dated May 13, 2010 among the Borrower,
Bank of America, JPMCB and the Joint Lead Arrangers.

“UFTA” means the Uniform Fraudulent Transfer Act, as amended from time to time.

“U.S. Dollars” and “$” mean the lawful currency of the United States of America.

Section 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding.”

Section 1.03. Accounting Terms. All accounting and financial terms not
specifically defined herein and the compliance with each covenant contained
herein with respect to financial

 

16



--------------------------------------------------------------------------------

matters (unless a different procedure is otherwise set forth herein) shall be
construed in accordance with GAAP. Notwithstanding the foregoing, for purposes
of determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Debt of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded. If subsequent to the date hereof any change
shall occur in GAAP or in the application thereof and such change shall affect
the calculation of any financial covenant, or any other provision, set forth
herein, then if the Borrower, by notice to the Administrative Agent, shall
request an amendment to any such financial covenant or other provision to
eliminate the effect of such change on such financial covenant or other
provision (or if the Administrative Agent or the Majority Banks, by notice to
the Borrower, shall request an amendment to any such financial covenant or other
provision for such purpose), regardless of whether any such notice is given
before or after such change in GAAP or in the application thereof, then the
parties hereto shall enter into negotiations in an effort to agree upon such an
amendment and, until such notice shall have been withdrawn or such amendment
shall have become effective in accordance herewith, such financial covenant or
other provision shall be calculated or interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective.

Section 1.04. Miscellaneous. The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Article, Section, Schedule and Exhibit references are to Articles and Sections
of and Schedules and Exhibits to this Agreement, unless otherwise specified.

ARTICLE II.

AMOUNTS AND TERMS OF THE ADVANCES

Section 2.01. The Advances.

(a) Each Revolving Credit Bank, severally and for itself alone, on the terms and
conditions hereinafter set forth, hereby agrees to make Revolving Credit
Advances to the Borrower from time to time on any Business Day prior to the
Termination Date in an aggregate amount outstanding not to exceed at any time
such Revolving Credit Bank’s Revolving Credit Commitment. Each Borrowing of
Revolving Credit Advances shall be in an aggregate amount of not less than
$10,000,000 or an integral multiple of $1,000,000 in excess thereof, and shall
consist of Revolving Credit Advances of the same Type made to the Borrower on
the same day by the Revolving Credit Banks ratably according to their respective
Revolving Credit Commitments and in the case of Revolving Credit Advances that
are Eurodollar Rate Advances, having the same Interest Period. Within the limits
of each Revolving Credit Bank’s Commitment, the Borrower may borrow, prepay
pursuant to Section 2.06(c) and reborrow.

(b) Each Term Loan Bank, severally and for itself alone, on the terms and
conditions hereinafter set forth, hereby agrees to make Term Loan Advances to
the Borrower solely on the Effective Date in an aggregate amount outstanding not
to exceed at any time such Term Loan Bank’s Term Loan Commitment. The Borrowing
of Term Loan Advances shall consist of Term

 

17



--------------------------------------------------------------------------------

Loan Advances of the same Type made to the Borrower on the same day by the Banks
ratably according to their respective Term Loan Commitments and in the case of
Term Loan Advances that are Eurodollar Rate Advances, having the same Interest
Period. The Term Loan Advances are not revolving credit commitments and the
Borrower shall have no right to re-borrow any amounts voluntarily or mandatory
repaid or prepaid pursuant to this Agreement.

Section 2.02. Requests for Advances. During the Availability Period, each
Borrowing shall be made on notice, given not later than 11:00 A.M. (New York
City time) (a) in the case of a proposed Borrowing comprised of Eurodollar Rate
Advances, at least three (3) Business Days prior to the date of the proposed
Borrowing, and (b) in the case of a proposed Borrowing comprised of Base Rate
Advances, on the Business Day of the proposed Borrowing, by the Borrower to the
Administrative Agent, which shall give to each Revolving Credit Bank or Term
Loan Bank, as applicable, prompt notice thereof by telecopy. Each such notice of
a Borrowing (a “Notice of Borrowing”) shall be in writing (including by
telecopy), in substantially the form of Exhibit B hereto, executed by the
Borrower. Each Notice of Borrowing shall refer to this Agreement and shall
specify (i) whether the requested Borrowing is for a Revolving Credit Advance or
a Term Loan Advance (or both solely in the case of Borrowings on the Effective
Date), (ii) the requested date of such Borrowing (which shall be a Business
Day), (iii) the requested Type of Advances comprising such Borrowing, (iv) the
requested aggregate principal amount of such Borrowing, and (v) in the case of a
Borrowing of a Eurodollar Rate Advance, the requested Interest Period for such
Borrowing.

Section 2.03. Borrowings; Advances; Termination of Eurodollar Rate Advances.
(a) Revolving Credit Advances shall be made by the Revolving Credit Banks
ratably in accordance with their respective Revolving Credit Commitments on the
borrowing date of the Borrowing of Revolving Credit Loans and Term Loan Advances
shall be made by the Term Loan Banks ratably in accordance with their respective
Term Loan Commitments on the Effective Date only, provided, however, that, in
each case, the failure of any Bank to make any Advance shall not in itself
relieve any other Bank of its obligation to lend hereunder.

(b) Each Borrowing shall be a Eurodollar Rate Borrowing or a Base Rate
Borrowing. Each Bank may at its option make any Eurodollar Rate Advance by
causing the Eurodollar Lending Office of such Bank to make such Advance,
provided, however, that any exercise of such option shall not affect the
obligation of the Borrower to repay such Advance in accordance with the terms of
this Agreement and the applicable Note, if any. Advances of more than one (1)
interest rate option may be outstanding at the same time, provided, however,
that the Borrower shall not be entitled to request any Advances which, if made,
would result in (i) for Revolving Credit Advances, an aggregate of more than
ten (10) separate Revolving Credit Advances of any Revolving Credit Bank being
outstanding hereunder at any one time and (ii) for Term Loan Advances, an
aggregate of more than five (5) separate Term Loan Advances of any Term Loan
Bank being outstanding hereunder at any one time. For purposes of the foregoing,
(i) Eurodollar Rate Advances having different Interest Periods, regardless of
whether they commence on the same date, shall be considered separate Eurodollar
Rate Advances and (ii) Eurodollar Rate Advances and Base Rate Advances,
regardless of whether they commence on the same date, shall be considered
separate Advances.

 

18



--------------------------------------------------------------------------------

(c) Each Bank shall, before 1:00 P.M. (New York City time) on the borrowing date
of each requested Borrowing make available at its Applicable Lending Office for
the account of the Administrative Agent at its address referred to in
Section 10.02, in immediately available funds, such Bank’s ratable portion of
such requested Borrowing in accordance with its applicable Commitments. After
the Administrative Agent’s receipt of such funds and upon satisfaction of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower not later than 2:00 P.M. (New York
City time) at such account of the Borrower as the Borrower shall from time to
time designate in a notice delivered to the Administrative Agent that is
reasonably acceptable to the Administrative Agent. If the applicable conditions
set forth in Article III to any such Borrowing are not met, the Administrative
Agent shall so notify the Banks making the Advances comprising such Borrowing
and return the funds so received to the respective Banks as soon as practicable.

(d) Notwithstanding anything in this Agreement to the contrary:

(i) if any Bank shall, at least one (1) Business Day before the date of any
requested Borrowing to be made, notify the Administrative Agent that the
introduction of or any change in or the interpretation of any law or regulation
makes it unlawful, or that any central bank or other governmental authority
asserts that it is unlawful, for such Bank or its Eurodollar Lending Office to
perform its obligations hereunder to make Eurodollar Rate Advances or to fund
Eurodollar Rate Advances hereunder, the right of the Borrower to select
Eurodollar Rate Advances for such Borrowing or any subsequent Borrowing shall be
suspended until such Bank shall notify the Administrative Agent that the
circumstances causing such suspension no longer exist, and except as provided in
clause (iv) below, each Advance comprising such Borrowing shall be a Base Rate
Advance;

(ii) if the Majority Banks shall, on or before the date any requested Borrowing
consisting of Eurodollar Rate Advances is to be made, notify the Administrative
Agent that the Eurodollar Rate for such Eurodollar Rate Advances will not
adequately reflect the cost to such Banks of making their respective Eurodollar
Rate Advances, the right of the Borrower to select the Eurodollar Rate for such
Borrowing or any subsequent Borrowing shall be suspended until the
Administrative Agent, at the request of the Majority Banks, shall notify the
Borrower and the Banks that the circumstances causing such suspension no longer
exist, and except as provided in clause (iv) below, each Advance comprising such
Borrowing shall be a Base Rate Advance;

(iii) if the Administrative Agent determines that in connection with any request
for a Eurodollar Rate Advance or a conversion to or continuation thereof that
Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Advances or (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Advance or in connection with an existing or
proposed Base Rate Advance, (A) the Administrative Agent shall forthwith notify
the Borrower and the Banks that the interest rate cannot be determined for such
Eurodollar Rate Advances, (B) the right of the Borrower to select Eurodollar
Rate Advances for such Borrowing or any subsequent Borrowing shall be suspended
until the

 

19



--------------------------------------------------------------------------------

Administrative Agent shall notify the Borrower and the Banks that the
circumstances causing such suspension no longer exist, and (C) each Advance
comprising such Borrowings shall be a Base Rate Advance;

(iv) if the Borrower has requested a proposed Borrowing consisting of Eurodollar
Rate Advances and as a result of circumstances referred to in clauses (i) and
(ii) above, such Borrowing would not consist of Eurodollar Rate Advances, the
Borrower may, by notice given reasonably prior to the time of such proposed
Borrowing, cancel such Borrowing, in which case such Borrowing shall be canceled
and no Advances shall be made as a result of such requested Borrowing; and

(v) if the Borrower shall fail to select the duration or continuation of any
Interest Period for any Advances consisting of Eurodollar Rate Advances, in
accordance with the provisions contained in Section 2.04(b) and in this
Section 2.03(d), the Administrative Agent will promptly so notify the Borrower
and the Banks and such Advances will be made available to the Borrower on the
date of such Borrowing as Base Rate Advances.

(e) Each Notice of a Borrowing shall be irrevocable and binding on the Borrower,
except as set forth in Section 2.03(d)(iv). In the case of any Eurodollar Rate
Advance requested by the Borrower in a Notice of Borrowing, the Borrower shall,
unless the second following sentence shall be applicable, indemnify each Bank
against any loss, cost or expense incurred by such Bank if such Eurodollar Rate
Advance is not made, including as a result of any failure to fulfill, on or
before the date specified in such Notice of Borrowing for such Borrowing, the
applicable conditions set forth in Article III, including, without limitation,
any loss (including loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Bank to fund such Advance to be made by such Bank as part of such Borrowing
when such Advance, as a result of such failure, is not made on such date. A
certificate in reasonable detail as to the basis for and the amount of such
loss, cost or expense submitted to the Borrower and the Administrative Agent by
such Bank shall be prima facie evidence of the amount of such loss, cost or
expense. If a Borrowing requested by the Borrower to be comprised of Eurodollar
Rate Advances is not made as a Borrowing comprised of Eurodollar Rate Advances
as a result of Section 2.03(d), the Borrower shall indemnify each Bank against
any loss (excluding loss of profits), cost or expense incurred by such Bank by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Bank (prior to the time such Bank is actually aware that such Borrowing
will not be so made), to fund the Advance to be made by such Bank as part of
such Borrowing. A certificate in reasonable detail as to the basis for and the
amount of such loss, cost or expense submitted to the Borrower and the
Administrative Agent by such Bank shall be prima facie evidence of the amount of
such loss, cost or expense.

(f) Unless the Administrative Agent shall have received notice from a Bank prior
to the date of any Borrowing that such Bank will not make available to the
Administrative Agent such Bank’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Bank has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
Section 2.02 and the Administrative Agent may, in reliance upon such assumption,
make available to the Borrower requesting such Borrowing on such date a

 

20



--------------------------------------------------------------------------------

corresponding amount. If and to the extent that such Bank shall not have so made
such ratable portion available to the Administrative Agent, such Bank and the
Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable at the time to Advances comprising such
Borrowing and (ii) in the case of such Bank, the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing. If such Bank shall repay to the Administrative
Agent such corresponding amount, such amount so repaid shall constitute such
Bank’s Advance as part of such Borrowing for purposes of this Agreement.

(g) The failure of any Bank to make any Advance to be made by it as part of any
Borrowing shall not relieve any other Bank of its obligation, if any, hereunder
to make its Advance on the date of such Borrowing, but no Bank shall be
responsible for the failure of any other Bank to make any Advance to be made by
such other Bank on the date of any Borrowing.

Section 2.04. Conversions and Continuations of Borrowings. (a) Subject to the
limitations set forth in Section 2.03(b) and Section 2.03(d), the Borrower shall
have the right at any time upon prior irrevocable notice to the Administrative
Agent not later than 11:00 A.M. (New York City time) three (3) Business Days
prior to the date of conversion or continuation, to convert any Borrowing which
constitutes a Base Rate Borrowing into a Eurodollar Rate Borrowing, to convert
any Borrowing which constitutes a Eurodollar Rate Borrowing into a Base Rate
Borrowing or, to continue any Borrowing constituting a Eurodollar Rate Borrowing
for an additional Interest Period, subject in each case to the following:

(A) each conversion or continuation shall be made pro rata among the Revolving
Credit Banks or the Term Loan Banks, as applicable, in accordance with the
respective principal amounts of the applicable Advances comprising the converted
or continued Borrowing;

(B) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, the aggregate principal amount of such Borrowing
converted or continued shall be in an amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof;

(C) accrued interest on any Advance (or portion thereof) being converted or
continued shall be paid by the Borrower at the time of conversion or
continuation;

(D) if any Eurodollar Rate Borrowing is converted at a time other than the end
of the Interest Period applicable thereto, the Borrower shall pay, upon demand,
any amounts due to the Revolving Credit Banks or Term Loan Banks, as applicable,
pursuant to Section 2.03(e) and Section 2.06(e) as a result of such conversion;

 

21



--------------------------------------------------------------------------------

(E) no Interest Period may be selected for any Eurodollar Rate Borrowing that
would end later than the Termination Date;

(F) no Default shall have occurred and be continuing at the time of, or result
from, such conversion or continuation; and

(G) each such conversion or continuation shall constitute a representation and
warranty by the Borrower and the Guarantor that no Default (i) has occurred and
is continuing at the time of such conversion or continuation, or (ii) would
result from such conversion or continuation.

(b) Each notice pursuant to Section 2.04(a) shall be irrevocable, shall be in
writing (or telephone notice promptly confirmed in writing) and shall refer to
this Agreement and specify (i) the identity and amount of the Borrowing that the
Borrower requests be converted or continued, (ii) whether such Borrowing is to
be converted to or continued as a Eurodollar Rate Borrowing or a Base Rate
Borrowing, (iii) if such notice requests a conversion, the date of such
conversion (which shall be a Business Day) and (iv) if such Borrowing is to be
converted to or continued as a Eurodollar Rate Borrowing, the Interest Period
with respect thereto. If no Interest Period is specified in any such notice with
respect to any conversion to or continuation as a Eurodollar Rate Borrowing, the
Borrower shall be deemed to have selected an Interest Period of one (1) month’s
duration. The Administrative Agent shall promptly advise the Revolving Credit
Banks or Term Loan Banks, as applicable, of any notice given pursuant to
Section 2.04(a) and of each applicable Revolving Credit Bank or Term Loan Bank’s
portion of any converted or continued Borrowing. If the Borrower shall not have
given notice in accordance with Section 2.04(a) to continue any Eurodollar Rate
Borrowing into a subsequent Interest Period (and shall not otherwise have given
notice in accordance with Section 2.04(a) to convert such Eurodollar Rate
Borrowing), such Eurodollar Rate Borrowing shall, at the end of the Interest
Period applicable thereto (unless repaid pursuant to the terms hereof),
automatically be continued as a Base Rate Borrowing. For the avoidance of doubt,
no notice shall be required for a Base Rate Borrowing to continue as a Base Rate
Borrowing.

Section 2.05. Optional Termination and Reduction of the Revolving Credit
Commitments.

(a) The Borrower shall have the right, upon at least three (3) Business Days’
notice to the Administrative Agent, to terminate in whole or reduce in part the
unused portions of the Total Revolving Credit Commitments, provided that
(a) each partial reduction shall be in the aggregate amount of at least
$10,000,000 and in an integral multiple of $1,000,000 in excess thereof, (b) the
aggregate amount of the Revolving Credit Commitments of each Revolving Credit
Bank shall not be reduced to an amount which is less than the aggregate
principal amount of the Revolving Credit Advances of such Revolving Credit Bank
then outstanding, and (c) no Notice of Borrowing has been delivered and is in
effect that would result in aggregate Revolving Credit Advances being
outstanding in an aggregate amount in excess of the Total Revolving Credit
Commitment thereafter. Such notice shall specify the date and the amount of the
reduction or termination of the Total Revolving Credit Commitment. Any such
reduction or termination of the Total Revolving Credit Commitment shall be made
ratably among the Revolving Credit Banks in accordance with their respective
Revolving Credit Commitments and

 

22



--------------------------------------------------------------------------------

shall be permanent. Simultaneously with any termination of the Total Revolving
Credit Commitment, the Borrower shall pay to the Administrative Agent for the
accounts of the Revolving Credit Banks the accrued and unpaid facility fee as
set forth in Section 2.09(a).

Section 2.06. Repayment and Prepayment of Advances; Notes.

(a) The Borrower agrees to repay all of the Advances in full on the Termination
Date.

(b) The Borrower shall repay to the Term Loan Banks, the aggregate principal
amount equal to $5,000,000 on the last day of each calendar quarter commencing
September 30, 2010 on account of Term Loan Advances, ratably in accordance with
the Term Loan Commitments of the Term Loan Banks, together with accrued interest
to the date of such repayment on the principal amount repaid and all fees and
amounts, if any, required to be paid under this Agreement, including, without
limitation, pursuant to Section 2.06(e) and Section 2.11 as a result of such
repayment; provided, however, that the final principal repayment installment of
the Term Loan Advances shall be repaid in full in cash on the Termination Date
and in any event shall be in an amount equal to the aggregate principal amount
of all Term Loan Advances of all Term Loan Banks outstanding on such Termination
Date.

(c) The Borrower may, upon at least one (1) Business Day’s notice in respect of
Base Rate Advances, and, in respect of Eurodollar Rate Advances, upon at least
three (3) Business Days’ notice, to the Administrative Agent stating the
proposed date (which shall be a Business Day) and aggregate principal amount of
the prepayment, and if such notice is given, the Borrower shall, prepay the
outstanding principal amounts of Revolving Credit Advances or Term Loan Advances
comprising part of the same Borrowing in whole or ratably in accordance with
applicable Commitments of the applicable Banks, together with accrued interest
to the date of such prepayment on the principal amount prepaid and all fees and
amounts, if any, required to be paid under this Agreement, including, without
limitation, pursuant to Section 2.06(e), Section 2.09(a) and Section 2.11 as a
result of such prepayment, provided, however, that each partial prepayment of
Revolving Credit Advances or Term Loan Advances, as applicable, pursuant to this
Section 2.06(c) shall be in an aggregate principal amount not less than
$10,000,000 for each Revolving Credit Advance and for each Term Loan Advance so
prepaid and increments of $1,000,000 in excess thereof and in an aggregate
principal amount such that after giving effect thereto no Borrowing of Revolving
Credit Advances or Term Loan Advances comprised of Base Rate Advances shall have
a principal amount outstanding of less than $5,000,000 and no Borrowing of
Revolving Credit Advances or Term Loan Advances comprised of Eurodollar Rate
Advances shall have a principal amount outstanding of less than $10,000,000.
Repayments and prepayments of Term Loan Advances made pursuant to this Agreement
shall be applied to the principal repayment installments thereof in the inverse
order of maturity.

(d) Each notice of prepayment shall specify the prepayment date and the
aggregate principal amount of each Borrowing to be prepaid, shall be irrevocable
and shall commit the Borrower to prepay such Borrowing by the amount stated
therein.

(e) In the event that any Bank shall incur any loss or expense (including,
without limitation, any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by the Bank to fund or maintain
all or any portion of the outstanding

 

23



--------------------------------------------------------------------------------

principal amount of any Advance) as a result of any repayment occurring prior to
the last day of any Interest Period, or prepayment, of a Eurodollar Rate Advance
or conversion of any Eurodollar Borrowing, on a date other than the last day of
any Interest Period applicable thereto, then the Borrower shall pay to the
Administrative Agent for the account of such Bank, on demand, such amount as
will reimburse the Bank for such loss or expense. A certificate as to the amount
of such loss or expense setting forth the calculation thereof, submitted by such
Bank to the Borrower and the Administrative Agent, shall be conclusive and
binding for all purposes in the absence of error.

(f) The records maintained by the Administrative Agent and the Banks shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrower in respect of the Advances, interest and fees due or accrued hereunder,
provided that the failure of the Administrative Agent or any Bank to maintain
such records or any error therein shall not in any manner affect the obligation
of the Borrower to pay any amounts due hereunder in accordance with the terms of
this Agreement. Any Bank may request that Revolving Credit Advances made by it
be evidenced by a Note and that the Term Loan Advances made by it be evidenced
by a Note. In such event, the Borrower shall prepare, execute and deliver to
such Bank each such Note payable to such Bank.

(g) All voluntary and mandatory repayments under this Section 2.06 and under
this Agreement (including pursuant to Section 7.03(b)) shall be accompanied by
all accrued interest on the principal amount being repaid or prepaid to the date
of prepayment, if any, and all other fees and amounts required under this
Section 2.06 and under this Agreement (including, without limitation, pursuant
to Section 2.06(e), Section 2.09(a) and Section 2.11).

Section 2.07. Interest on Advances. (a) Interest on Advances. The Borrower shall
pay interest on the unpaid principal amount of each Advance made by each Bank
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum (but subject to the provisions of
Section 10.08):

(i) if such Advance is a Base Rate Advance, a rate per annum, commencing on the
applicable borrowing date, equal to the Base Rate in effect from time to time
for such Advance plus the Applicable Rate in effect from time to time for such
Advance, payable on the last day of each Interest Payment Date; and

(ii) if such Advance is a Eurodollar Rate Advance, a rate per annum equal at all
times during the Interest Period for such Advance to the sum of the Eurodollar
Rate for such Interest Period plus the Applicable Rate in effect from time to
time for such Advance, payable on the last day of each Interest Payment Date.

(b) Additional Interest on Eurodollar Rate Advances. The Borrower shall pay to
each Bank, so long as such Bank shall be required under regulations of the Board
of Governors of the Federal Reserve System to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each Eurodollar Rate
Advance of such Bank, from the date of such Advance until such principal amount
is paid in full, at an interest rate per annum equal at all times to the
remainder obtained by subtracting (i) the Eurodollar Rate for each Interest
Period for such Advance from (ii) the rate

 

24



--------------------------------------------------------------------------------

obtained by dividing such Eurodollar Rate by a percentage equal to one hundred
percent (100%) minus the Eurodollar Rate Reserve Percentage of such Bank for
such Interest Period, payable on each date on which interest is payable on such
Advance. Such additional interest shall be determined by such Bank and notified
to the Borrower through the Administrative Agent. A certificate as to the amount
of such additional interest submitted to the Borrower and the Administrative
Agent by such Bank shall be conclusive and binding for all purposes, absent
error.

(c) Payment of Interest. All accrued but unpaid interest on all Advances shall
be due and payable in arrears on the Interest Payment Dates related thereto.

(d) Maximum Interest. The parties hereto agree that the sum of (i) interest
payable in accordance with this Section 2.07, plus (ii) the fees payable as
provided in Section 2.09 to the extent they would constitute interest under
Applicable Usury Law, plus (iii) other consideration payable hereunder or under
the Notes which constitutes interest under Applicable Usury Law (whether or not
denoted as interest), shall, as more fully provided in Section 10.08, not exceed
the maximum amount allowed under Applicable Usury Law.

Section 2.08. Interest Rate Determination. The Administrative Agent shall give
prompt notice to the Borrower and the Banks of the applicable interest rate for
each Eurodollar Rate Advance determined by the Administrative Agent for purposes
of Section 2.07.

Section 2.09. Fees. (a) Facility Fee. The Borrower agrees to pay to the
Administrative Agent, for the account of each Revolving Credit Bank, a facility
fee on such Revolving Credit Bank’s Total Revolving Credit Commitment
(regardless of usage) from the date hereof until the Termination Date in an
amount equal to such Revolving Credit Bank’s Total Revolving Credit Commitment
multiplied by the Facility Fee Rate therefor (as such rate is set forth under
the definition of the Applicable Rate), payable in arrears in quarterly
installments on the last day of each calendar quarter so long as any Revolving
Credit Advance is outstanding or any Revolving Credit Bank has any Revolving
Credit Commitment, on the effective date of any reduction or termination of the
Total Revolving Credit Commitment pursuant to Section 2.05 and on the
Termination Date.

(b) Administrative Agent’s Fees. The Borrower agrees to pay to the
Administrative Agent, for its sole account, the fees separately agreed upon with
the Administrative Agent in the Bank of America Fee Letter.

Section 2.10. Payments; Computations; Interest on Overdue Amounts. (a) The
Borrower shall make each payment hereunder and under the Notes to be made by it
not later than 11:00 A.M. (New York City time) on the day when due in U.S.
Dollars to the Administrative Agent at its address referred to in Section 10.02
in same day funds. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal, interest or fees
ratably (other than amounts payable pursuant to Section 2.06(e), 2.07(b), 2.11,
2.12, 2.14 or 2.15, which shall not necessarily be paid ratably to the Banks and
other than amounts pursuant to Section 2.09(b) which shall be for the
Administrative Agent’s sole account) to the Banks for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Bank

 

25



--------------------------------------------------------------------------------

to such Bank for the account of its Applicable Lending Office, in each case to
be applied in accordance with the terms of this Agreement. In no event shall any
Bank be entitled to share any fees paid to the Administrative Agent pursuant to
Section 2.09(b).

(b) All interest and fees hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), in
each case for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest or fees are
payable. Each determination by the Administrative Agent (or, in the case of
Section 2.07(b), by a Bank) of an interest rate hereunder shall be conclusive
and binding for all purposes, absent error.

(c) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be,
provided, however, that if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due by the Borrower to any Bank
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each such Bank on such
due date an amount equal to the amount then due such Bank. If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, each such Bank shall repay to the Administrative Agent forthwith on
demand such amount distributed to such Bank together with interest thereon, for
each day from the date such amount is distributed to such Bank until the date
such Bank repays such amount to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing.

(e) Notwithstanding the foregoing, upon the occurrence and during the
continuance of any Default, the Applicable Rate shall automatically be increased
by 2% per annum.

Section 2.11. Consequential Losses on Eurodollar Rate Advances. If (a) any
payment (or purchase pursuant to Section 2.13) of principal of any Eurodollar
Rate Advance made to the Borrower is made other than on the last day of an
Interest Payment Date relating to such Advance, as a result of a prepayment
pursuant to Section 2.06(c) or 2.14 or acceleration of the maturity of the
Advances pursuant to Section 8.01 or for any other reason or as a result of any
such purchase; (b) a Eurodollar Rate Advance is converted pursuant to
Section 2.04 at a time other than the end of an Interest Period; or (c) the
Borrower fails to make a principal or interest payment with respect to any
Eurodollar Rate Advance on the date such payment is due and payable, the
Borrower shall, upon demand by any Bank (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Bank any

 

26



--------------------------------------------------------------------------------

amounts required to compensate such Bank for any additional losses, costs or
expenses which it may reasonably incur as a result of any such payment or
purchase, including, without limitation, any loss (including loss of reasonably
anticipated profits, except in the case of such a purchase pursuant to
Section 2.13), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Bank to fund or
maintain such Advance.

Section 2.12. Increased Costs. (a) If, due to the introduction of or any change
(including without limitation, but without duplication, any change by way of
imposition or increase of reserve requirements included, in the case of
Eurodollar Rate Advances, in the Eurodollar Rate Reserve Percentage) in or in
the interpretation, application or applicability of any law, regulation,
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to any Bank of agreeing to make or making, funding or maintaining any
Eurodollar Rate Advance to the Borrower, then the Borrower shall from time to
time, upon demand by such Bank (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Bank additional
amounts sufficient to compensate such Bank for such increased cost. A
certificate as to the amount of such increased cost, submitted to the Borrower
and the Administrative Agent by such Bank, shall be prima facie evidence of the
amount of such increased cost. Promptly after any Bank becomes aware of any such
introduction, change or proposed compliance, such Bank shall notify the Borrower
thereof, provided that the failure to provide such notice shall not affect such
Bank’s rights hereunder, except that such Bank’s right to recover such increased
costs from the Borrower for any period prior to such notice shall be limited to
the period of ninety (90) days immediately prior to the date such notice is
given to the Borrower.

(b) If any Bank determines that the introduction of or any change in any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such Bank
or any corporation controlling such Bank and that the amount of such capital is
increased by or based upon the existence of such Bank’s Advances or commitment
to lend to the Borrower hereunder and other commitments of this type, then, upon
receipt of a demand by such Bank (with a copy of such demand to the
Administrative Agent), the Borrower shall, within ten (10) days of such demand,
notify such Bank and the Administrative Agent if the Borrower desires to replace
such Bank in accordance with Section 2.13. If the Borrower either fails to
notify such Bank and the Administrative Agent in accordance with the prior
sentence or fails to replace such Bank within the time periods specified in
Section 2.13, the Borrower shall promptly pay to the Administrative Agent for
the account of such Bank, from time to time as specified by such Bank,
additional amounts sufficient to compensate such Bank or such corporation in the
light of such circumstances, to the extent that such Bank reasonably determines
such increase in capital to be allocable to the existence of such Bank’s
commitment to lend hereunder. A certificate as to such amounts submitted to the
Borrower and the Administrative Agent by such Bank shall be conclusive and
binding for all purposes, absent error.

Section 2.13. Replacement of Banks. In the event that (a) any Bank makes a
demand for payment under Section 2.07(b) or Section 2.12, (b) the Borrower is
required to make any payment in respect of Taxes or Other Taxes pursuant to
Section 2.15 or (c) any Bank becomes a Defaulting Bank, the Borrower may within
ninety (90) days of the applicable event, if no Default

 

27



--------------------------------------------------------------------------------

then exists, replace such Bank with another commercial bank, financial
institution or other Person in accordance with all of the provisions of
Section 10.06(a) (including execution of an appropriate Assignment), provided
that (i) all obligations of such Bank to lend hereunder shall be terminated and
the Advances payable to such Bank and all other obligations owed to such Bank
hereunder shall be purchased in full without recourse at par plus accrued
interest at or prior to such replacement, (ii) such replacement shall be
reasonably satisfactory to the Administrative Agent, (iii) if such replacement
bank is not already a Bank hereunder, the Borrower (and, for avoidance of doubt,
not the replacement bank) shall pay to the Administrative Agent an assignment
fee of $3,500 in connection with such replacement, (iv) such replacement shall,
from and after such replacement, be deemed for all purposes to be a “Bank”
hereunder with a Revolving Credit Commitment and/or Term Loan Commitment, as
applicable, in the amount of the respective Revolving Credit Commitment and/or
Term Loan Commitment, as applicable, of the assigning Bank immediately prior to
such replacement (plus, if such replacement bank is already a Bank prior to such
replacement, the respective Revolving Credit Commitment and/or Term Loan
Commitment, as applicable of such Bank prior to such replacement), as such
amount may be changed from time to time pursuant hereto, and shall have all of
the rights, duties and obligations hereunder of the Bank being replaced, and
(v) such other actions shall be taken by the Borrower, such Bank and such
replacement bank as may be appropriate to effect the replacement of such Bank
with such replacement bank on terms such that such replacement bank has the same
rights, duties and obligations hereunder as such Bank (including, without
limitation, execution and delivery of new Notes to such replacement bank if such
replacement bank shall so request, redelivery to the Borrower in due course of
any Notes payable to such Bank and specification of the information contemplated
by Schedule I as to such replacement bank).

Section 2.14. Illegality and Unavailability. (a) Notwithstanding any other
provision of this Agreement, if any Bank shall notify the Administrative Agent
that the introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other governmental
authority shall assert that it is unlawful, for such Bank or its Applicable
Lending Office to make any Eurodollar Rate Advance or to continue to fund or
maintain any Eurodollar Rate Advance hereunder, then, on notice thereof to the
Borrower by the Administrative Agent,

(i) the obligation of such Bank to make any Eurodollar Rate Advance shall be
suspended until the Administrative Agent shall notify the Borrower and the Bank
that the circumstances causing such suspension no longer exist, and

(ii) the Eurodollar Rate Advances then outstanding of such Bank, together with
all accrued interest thereon and all amounts payable pursuant to Section 2.11,
shall be automatically converted to Base Rate Advances, or, at the option of the
Borrower, prepaid in full, unless such Bank shall determine in good faith in its
sole opinion that it is lawful to maintain such Eurodollar Rate Advances made by
such Bank to the end of the Interest Period then applicable thereto.

(b) If, with respect to any conversion of a Base Rate Advance to a Eurodollar
Rate Advance or the continuation of any Eurodollar Rate Advance pursuant to
Section 2.04:

(i) the Administrative Agent is unable to determine the Eurodollar Rate for the
applicable Eurodollar Rate Advance as a result of one or more of the
circumstances provided in Section 2.03(d)(iii); or

 

28



--------------------------------------------------------------------------------

(ii) the Majority Banks advise the Administrative Agent that the Eurodollar Rate
as determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Banks of maintaining the applicable Eurodollar Rate Advance;

then the Administrative Agent forthwith shall give notice thereof to the
Borrower and the Banks, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligation of the Banks to convert or continue after the current Interest
Period(s) any Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and the Banks that the
circumstances causing such suspension no longer exist.

Section 2.15. Taxes. (a) Any and all payments by the Borrower or the Guarantor
hereunder or under the Notes or any other Credit Document shall be made in
accordance with Section 2.10, and subject to Sections 2.15(c), 2.15(e) and 2.16,
free and clear of and without deduction for any and all taxes, levies, imposts,
deductions, charges or withholdings with respect thereto, and all liabilities
with respect thereto, including any interest, additions to tax or penalties
applicable thereto, excluding in the case of each Bank and the Administrative
Agent taxes imposed on or measured by its net income, and franchise taxes
imposed on it in lieu of net income taxes, by any jurisdiction (or political
subdivision thereof) under the laws of which such Bank or the Administrative
Agent (as the case may be) is organized or, in the case of a Bank, maintains its
Applicable Lending Office and at which such Bank now or hereafter does business
(all such non-excluded taxes, levies, imposts, deductions, charges, withholdings
and liabilities being hereinafter referred to as “Taxes”). If the Borrower or
the Guarantor shall be required by law to deduct any Taxes from or in respect of
any sum payable by it hereunder or under any Note or other Credit Document to
any Bank or the Administrative Agent, (x) the sum payable shall be increased as
may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.15) such
Bank or the Administrative Agent (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (y) the
Borrower or the Guarantor, as the case may be, shall make such deductions and
(z) the Borrower or the Guarantor, as the case may be, shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law, rules and regulations.

(b) In addition, the Borrower or the Guarantor, as the case may be, agrees to
pay any present or future stamp or documentary taxes or any other excise or
property taxes, charges or similar levies which arise from any payment made by
the Borrower or the Guarantor hereunder or under any Note or other Credit
Document executed by it or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any Note or other Credit Document
(hereinafter referred to as “Other Taxes”).

(c) Within thirty (30) days after the date of the payment of Taxes by or at the
direction of the Borrower or the Guarantor, the Borrower will furnish to the
Administrative Agent, at its address referred to in Section 10.02, the original
or a certified copy of a receipt

 

29



--------------------------------------------------------------------------------

evidencing payment thereof. If a Bank receives from the relevant jurisdiction
imposing such Tax a refund of a specific Tax item for which it has been
indemnified by the Borrower with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.15, it shall pay the Borrower an
amount equal to such refund, together with any interest paid by such
jurisdiction with respect to such refund, provided that the Borrower, upon the
request of such Bank, agrees to promptly repay the amount (or portion thereof)
paid over to the Borrower by such Bank in the event such Bank is required to
repay the refund (or portion thereof) to such jurisdiction.

(d) Without prejudice to the survival of any other agreement of the Borrower or
the Guarantor hereunder, the agreements and obligations of the Borrower and the
Guarantor contained in this Section 2.15 shall survive the payment in full of
principal and interest hereunder and under the Notes and other Credit Documents.

(e) Each Bank that is organized under the laws of any jurisdiction other than
the United States of America or any state or political subdivision thereof (for
purposes of this Section 2.15(e), each a “Non-U.S. Bank”) shall deliver to the
Borrower and the Administrative Agent on or prior to the date of this Agreement
or upon the effectiveness of any Assignment, or at such other times prescribed
by applicable law, (i) two (2) properly completed and signed originals of United
States of America Internal Revenue Service form W-8BEN or W-8ECI, as
appropriate, or any successor applicable form, as the case may be, certifying
that such Bank is entitled to benefits under an income tax treaty to which the
United States is a party that eliminates or reduces the rate of withholding tax
on payments under this Agreement and the other Credit Documents or certifying
that the income receivable pursuant to this Agreement and the other Credit
Documents is effectively connected with the conduct of a trade or business in
the United States, or (ii) if such Non-U.S. Bank is not a “bank” or other Person
described in Code Section 881(c)(3), two properly completed and signed originals
of a statement substantially in the form of Exhibit E hereto, together with two
properly completed and signed originals of Internal Revenue Service form W-8BEN,
upon which the Borrower is entitled to rely, from any such Non-U.S. Bank or any
successor applicable form, together with any other certificate or statement of
exemption or reduction required under the Code, in order to establish that such
Non-U.S. Bank is entitled to treat the interest payments under this Agreement
and the other Credit Documents as portfolio interest that is exempt from
withholding tax under the Code. Thereafter, upon the reasonable request of the
Borrower or the Administrative Agent, each such Non-U.S. Bank shall (A) upon the
obsolescence of any form previously delivered by such Non-U.S. Bank, promptly
submit to the Administrative Agent and the Borrower such additional properly
completed and signed originals of such forms (or such successor forms as shall
be adopted from time to time by the relevant United States taxing authorities)
as may then be available under then current United States laws and regulations
to qualify for a deduction in United States withholding taxes, or such evidence
as is reasonably satisfactory to the Borrower and the Administrative Agent of an
available exemption from United States withholding taxes, in respect of all
payments to be made to such Non-U.S. Bank by the Borrower pursuant to the Credit
Documents, and (B) promptly notify the Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption. A
Non-U.S. Bank shall not be required to deliver any form or statement pursuant to
this Section 2.15 that such Non-U.S. Bank is not legally able to deliver. The
Borrower shall not be required to pay additional amounts to any Bank pursuant to
this Section 2.15 to the extent that such Bank did not qualify for a complete
exemption from United States withholding taxes at the time such Bank became a
party

 

30



--------------------------------------------------------------------------------

to this agreement and to the extent that the obligation to pay additional
amounts would not have arisen but for the failure of such Bank to comply with
this paragraph (e), except to the extent such Bank is not able to comply as a
result of a change in law. Any assignee of all or any portion of any Bank’s
rights and obligations under this Agreement shall be subject to this
Section 2.15(e).

(f) Upon the reasonable request of the Borrower, any Bank claiming any
additional amounts payable pursuant to this Section 2.15 shall use its
reasonable efforts (consistent with its internal policies and requirements of
law) to change the jurisdiction of its Applicable Lending Office if such a
change would reduce any such additional amounts (or any similar amount that may
thereafter accrue) and would not, in the sole determination of such Bank, be
otherwise disadvantageous to such Bank.

(g) The Borrower or the Guarantor shall indemnify the Administrative Agent and
each Bank, within 10 days after written demand therefor, for the full amount of
any Taxes or Other Taxes paid by the Administrative Agent or such Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower or the Guarantor under this Section 2.15.

Section 2.16. Payments Pro Rata. Except as provided in Sections 2.06(e),
2.07(b), 2.09(b), 2.11, 2.12, 2.14 or 2.15, each of the Banks agrees that if it
should receive any payment (whether by voluntary payment, by realization upon
security, by the exercise of the right of setoff or banker’s lien, by
counterclaim or cross action, by the enforcement of any right under this
Agreement or the Notes or other Credit Documents, or otherwise) in respect of
any obligation of the Borrower or Guarantor hereunder or under the Notes or
other Credit Documents of a sum which with respect to the related sum or sums
received by other Banks is in a greater proportion than the total amount of
principal, interest, fees or any other obligation incurred hereunder, as the
case may be, then owed and due to such Bank bears to the total amount of
principal, interest, fees or any such other obligation then owed and due to all
of the Banks immediately prior to such receipt, then such Bank receiving such
excess payment shall purchase for cash without recourse from the other Banks an
interest in the obligations of the Borrower to such Banks in such amount as
shall result in a proportional participation by all of the Banks in the
aggregate unpaid amount of principal, interest, fees or any such other
obligation, as the case may be, owed to all of the Banks, provided that if all
or any portion of such excess payment is thereafter recovered from such
purchasing Bank, such purchase from each other Bank shall be rescinded and each
such other Bank shall repay to the purchasing Bank the purchase price to the
extent of such other Bank’s ratable share (according to the proportion of
(i) the amount of the participation purchased from such other Bank as a result
of such excess payment to (ii) the total amount of such excess payment) of such
recovery together with an amount equal to such other Bank’s ratable share
(according to the proportion of (a) the amount of such other Bank’s required
repayment to (b) the total amount so recovered from the purchasing Bank) of any
interest or other amount paid or payable by the purchasing Bank in respect of
the total amount so recovered. The Borrower agrees that any Bank so purchasing a
participation from another Bank pursuant to this Section 2.16 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Bank were the direct creditor of the Borrower in the amount of such
participation.

 

31



--------------------------------------------------------------------------------

Section 2.17. Increase in Revolving Credit Commitments. The Borrower may at any
time and from time to time, by written notice to the Administrative Agent (which
shall promptly deliver a copy to the Banks) executed by the Borrower and one or
more financial institutions (any such financial institution referred to in this
Section being called an “Increasing Revolving Credit Bank”), which may include
any Bank, cause the Revolving Credit Commitments of the Increasing Revolving
Credit Banks to be increased (or cause the Increasing Revolving Credit Banks to
extend new Revolving Credit Commitments) in an amount for each Increasing
Revolving Credit Bank (which shall not be less than $5,000,000) set forth in
such notice, provided that (i) no Revolving Credit Bank shall have any
obligation to increase its Revolving Credit Commitment pursuant to this
paragraph, (ii) all new Revolving Credit Commitments and increases in existing
Revolving Credit Commitments becoming effective under this paragraph during the
term of this Agreement shall not exceed $100,000,000 in the aggregate,
(iii) each Increasing Revolving Credit Bank, if not already a Revolving Credit
Bank hereunder, shall be subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld) and (iv) each Increasing
Revolving Credit Bank, if not already a Revolving Credit Bank hereunder, shall
become a party to this Agreement by completing and delivering to the
Administrative Agent a duly executed accession agreement in a form reasonably
satisfactory to the Administrative Agent and the Borrower (an “Accession
Agreement”). New Revolving Credit Commitments and increases in Revolving Credit
Commitments shall become effective on the date specified in the applicable
notices delivered pursuant to this Section 2.17. Upon the effectiveness of any
Accession Agreement to which any Increasing Revolving Credit Bank is a party,
such Increasing Revolving Credit Bank shall thereafter be deemed to be a party
to this Agreement and shall be entitled to all rights, benefits and privileges
accorded a Revolving Credit Bank hereunder and subject to all obligations of a
Revolving Credit Bank hereunder. Notwithstanding the foregoing, no increase in
the Total Revolving Credit Commitments (or in the Revolving Credit Commitment of
any Revolving Credit Bank) pursuant to this paragraph shall become effective
unless (i) the Administrative Agent shall have received documents consistent
with those delivered under Section 3.01(a)(ii) through (v), giving effect to
such increase and (ii) on the effective date of such increase, the
representations and warranties of the Borrower and the Guarantor set forth in
this Agreement shall be true and correct in all material respects and no Default
shall have occurred and be continuing, and the Administrative Agent shall have
received a certificate to that effect dated such date and executed by a
Financial Officer of the Borrower. On the effective date of any increase in the
Revolving Credit Commitments pursuant to this Section 2.17, to the extent there
are outstanding Revolving Credit Advances, the parties hereto shall implement
such arrangements as may be agreed upon by the Borrower and the Administrative
Agent to ensure that the proportion between the Revolving Credit Banks’
outstanding Revolving Credit Advances, after giving effect to such increase, and
their respective Revolving Credit Commitments, after giving effect to such
increase, will be re-established, and the effectiveness of such increase shall
be conditioned on the implementation of such arrangements.

Section 2.18. Defaulting Banks. (a) Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Bank becomes a Defaulting Bank,
then, until such time as that Bank is no longer a Defaulting Bank, to the extent
permitted by applicable law:

(a) Waivers and Amendments. That Defaulting Bank’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

 

32



--------------------------------------------------------------------------------

(b) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Bank (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Bank pursuant to Section 10.05), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Bank to the
Administrative Agent hereunder; second, if so determined by the Administrative
Agent, to be held as cash collateral for future funding obligations of that
Defaulting Bank; third, as the Borrower may request (so long as no Default
exists), to the funding of any Advance in respect of which that Defaulting Bank
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fourth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Bank to fund Advances under this Agreement; fifth, to the payment of any amounts
owing to the Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Bank against that Defaulting Bank as a result of
that Defaulting Bank’s breach of its obligations under this Agreement; sixth, so
long as no Default exists to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Bank as a result of that Defaulting Bank’s
breach of its obligations under this Agreement; and seventh, to that Defaulting
Bank or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Advances in
respect of which that Defaulting Bank has not fully funded its appropriate share
and (y) such Advances were made at a time when the conditions set forth in
Section 3.02 were satisfied or waived, such payment shall be applied solely to
pay the Advances of all non-Defaulting Banks on a pro rata basis prior to being
applied to the payment of any Advances owed to, that Defaulting Bank. Any
payments, prepayments or other amounts paid or payable to a Defaulting Bank that
are applied (or held) to pay amounts owed by a Defaulting Bank or to post cash
collateral pursuant to this Section 2.18(b) shall be deemed paid to and
redirected by that Defaulting Bank, and each Bank irrevocably consents hereto.

(c) Certain Fees. That Defaulting Banks shall not be entitled to receive any
facility fee pursuant to Section 2.09(a) for any period during which that Bank
is a Defaulting Bank (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Bank).

(d) Defaulting Bank Cure. If the Borrower and the Administrative Agent agree in
writing in their sole discretion that a Defaulting Bank should no longer be
deemed to be a Defaulting Bank, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Bank will, to the extent applicable,
purchase that portion of outstanding Advances of the other Banks or take such
other actions as the Administrative Agent may determine to be necessary to cause
the applicable Advances to be held on a pro rata basis by the Banks in
accordance with their respective applicable

 

33



--------------------------------------------------------------------------------

Commitments, whereupon that Bank will cease to be a Defaulting Bank; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Bank was a Defaulting
Bank; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Bank to Bank
will constitute a waiver or release of any claim of any party hereunder arising
from that Bank having been a Defaulting Bank.

ARTICLE III.

CONDITIONS

Section 3.01. Conditions Precedent to Effectiveness. The obligations of the
Banks to make Advances hereunder shall become effective upon the satisfaction of
all of the following conditions precedent:

(a) Documentation. The Administrative Agent shall have received the following
duly executed by all the parties thereto, in form and substance satisfactory to
the Administrative Agent and the Banks, and (except for the Notes) in sufficient
copies for each Bank:

(i) this Agreement duly executed by the Borrower, the Guarantor, each Bank and
the Administrative Agent;

(ii) a certificate of the Secretary or an Assistant Secretary of the Borrower
certifying (A) the Borrower’s certificate of incorporation and by-laws, (B) the
names and true signatures of the officers of the Borrower authorized to sign
this Agreement and any Notes and (C) that a true, correct and complete copy of
the resolutions of the Borrower’s Board authorizing the transactions
contemplated hereby is attached thereto and that such resolutions are in full
force and effect;

(iii) a certificate of the Secretary or an Assistant Secretary of the Guarantor
certifying (A) the Guarantor’s certificate of incorporation and by-laws, (B) the
names and true signatures of the officers of the Guarantor authorized to sign
this Agreement and (C) that a true, correct and complete copy of the resolutions
of the Guarantor’s Board authorizing the making and performance of this
Agreement by the Guarantor is attached hereto and that such resolutions are in
full force and effect;

(iv) a favorable opinion of Jackson Walker L.L.P., legal counsel for each of the
Borrower and the Guarantor, dated the Effective Date, substantially in the form
of Exhibit D hereto; and

(v) certificates, telecopy confirmation or electronic transmission, in each
case, as of a date reasonably close to the date hereof from the Secretary of
State of the state of incorporation of each of the Borrower and the Guarantor as
to the existence and good standing of the Borrower and the Guarantor, as
applicable.

(b) No Material Adverse Change. No event or events which have or would
reasonably be expected to have a Material Adverse Effect shall have occurred
since March 24, 2010.

 

34



--------------------------------------------------------------------------------

(c) No Default. No Default or event which, with the giving of notice, the lapse
of time or both, would constitute a Default shall have occurred and be
continuing.

(d) Representations and Warranties. The representations and warranties contained
in Article V hereof shall be true and correct in all material respects on and as
of the Effective Date, except to the extent that such representations and
warranties refer to an earlier date, in which case they shall be true and
correct in all material respects on and as of such earlier date.

(e) No Material Litigation. No legal or regulatory action or proceeding shall
have commenced and be continuing against the Borrower or any of its Subsidiaries
since the date of this Agreement which has, or would reasonably be expected to
have, a Material Adverse Effect.

(f) Fees and Expenses. The Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the Effective Date, including fees,
charges and disbursements of counsel and all other out of pocket fees and
expenses required to be paid or reimbursed by the Borrower (which fees, charges
and disbursements of counsel and such other out of pocket fees and expenses
shall be limited to those for which invoices have been submitted on or prior to
the Effective Date).

(g) Certification. The Administrative Agent shall have received a certificate,
dated the Effective Date and signed by a Financial Officer, confirming
compliance with the conditions set forth in paragraphs (b), (c), (d) and (e) of
this Section 3.01.

(h) Patriot Act. The Banks shall have received all information required by the
Patriot Act, including the identity of the Borrower and its Subsidiaries, the
name and address of the Borrower and its Subsidiaries and other information that
will allow the Administrative Agent or any Bank, as applicable, to identify the
Borrower in accordance with the Patriot Act.

Section 3.02. Conditions Precedent to Each Borrowing. The obligation of each
Bank to make an Advance on the occasion of any Borrowing shall be subject to the
further conditions precedent that on the date of such Borrowing (a) in the case
of the initial Borrowing the Administrative Agent shall have received evidence
satisfactory to it that the commitments of the lenders under the Existing
Revolving Credit Agreement and the Existing Term Loan Agreement have been
terminated and that all amounts owing under the Existing Revolving Credit
Agreement and the Existing Term Loan Agreement have been paid in full or will be
paid in full simultaneously with the making of (or out of the proceeds of) the
initial Borrowing, including without limitation such amounts (if any) as may be
required to compensate each Bank for any break-funding costs resulting from such
payment, (b) the Administrative Agent shall have received a Notice of Borrowing
in accordance with Section 2.02 and (c) the following statements shall be true
(and each of the giving of the applicable Notice of Borrowing and the acceptance
by the Borrower of the proceeds of such Borrowing shall constitute a
representation and warranty by the Borrower that on the date of such Borrowing
such statements are true):

(i) the representations and warranties contained in Article V are true and
correct in all material respects on and as of the date of such Borrowing, before
and after giving effect to such Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, except to the extent that such
representations and

 

35



--------------------------------------------------------------------------------

warranties refer to an earlier date, in which case they shall be true and
correct in all material respects on and as of such earlier date and except that
for the purposes of this Section 3.02, the representations and warranties
contained in Section 5.04(a) shall be deemed to refer to the most recent
statements furnished pursuant to Section 6.02(c);

(ii) no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, which constitutes
or with the giving of notice, the lapse of time or both, would constitute a
Default; and

(iii) after giving effect to any Borrowing of Revolving Credit Advances and all
other Borrowings of Revolving Credit Advances which have been requested on or
prior to such date but which have not been made prior to such date, the
aggregate principal amount of the Revolving Credit Advances owing to any
Revolving Credit Bank will not exceed the Total Revolving Credit Commitment of
such Revolving Credit Bank.

(iv) with respect to the Borrowing of Term Loan Advances (which may only be made
on the Effective Date), after giving effect to such Borrowing of Term Loan
Advances, the aggregate principal amount of the Term Loan Advances owing to any
Term Loan Bank will not exceed the aggregate Term Loan Commitment of such Term
Loan Bank.

Section 3.03. Administrative Agent. The Administrative Agent shall notify the
Borrower and the Banks of the Effective Date, and such notice shall be
conclusive and binding. The Administrative Agent shall be entitled to assume
that the conditions set forth in Sections 3.01(b), 3.01(c), 3.01(d), 3.01(e),
3.02(c)(i) and 3.02(c)(ii) have been satisfied unless the Administrative Agent
has received, at its address specified herein, actual written notice to the
contrary from the Borrower, the Guarantor or a Bank.

ARTICLE IV.

GUARANTY

Section 4.01. Guaranty. The Guarantor hereby unconditionally guarantees the
punctual payment of the Guaranteed Obligations when due, whether at stated
maturity, by acceleration or otherwise, and agrees to pay any and all reasonable
expenses (including counsel fees and expenses) incurred by the Administrative
Agent or any Bank in enforcing any rights hereunder. Without limiting the
generality of the foregoing, the Guarantor’s liability shall extend to all
amounts which constitute part of the Guaranteed Obligations and would be owed by
the Borrower under this Agreement or any of the Notes but for the fact that they
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Borrower. The guaranty set
forth in this Article IV is a guaranty of payment and not of collection.

Section 4.02. Payment. At the time the Guarantor pays any sum which may become
due to the Administrative Agent for the benefit of a Bank under the terms of
this Article IV, written notice of such payment shall be delivered to the
Administrative Agent by the Guarantor, and in the absence of such notice, any
sum received by the Administrative Agent on behalf of a Bank

 

36



--------------------------------------------------------------------------------

on account of any of the Guaranteed Obligations shall be conclusively deemed
paid by the Borrower. All sums paid to the Administrative Agent, on behalf of a
Bank, by the Guarantor may be applied by the Administrative Agent, on behalf of
a Bank, at its discretion, to any of the Guaranteed Obligations.

Section 4.03. Waiver. The Guarantor hereby waives all notices in connection
herewith or in connection with the Guaranteed Obligations, including, without
limitation, notice of intent to accelerate and notice of acceleration, and
waives diligence, presentment, demand, protest, and suit on the part of the
Administrative Agent or any Bank in the collection of any of the Guaranteed
Obligations, and agrees that neither the Administrative Agent nor any Bank shall
be required to first endeavor to collect any of the Guaranteed Obligations from
the Borrower, or any other party liable for payment of the Guaranteed
Obligations (hereinafter referred to as an “Obligated Party”), before requiring
Guarantor to pay the full amount of the Guaranteed Obligations. Without
impairing the rights of the Administrative Agent or any Bank against the
Guarantor, the Borrower or any other Obligated Party, suit may be brought and
maintained against the Guarantor at the election of the Administrative Agent or
any Bank with or without joinder of the Borrower, or any other Obligated Party,
any right to any such joinder being hereby waived by the Guarantor.

Section 4.04. Acknowledgments and Representations. The Guarantor acknowledges
and represents to the Administrative Agent and each Bank that it is receiving
direct and indirect financial and other benefits as a result of this Article IV;
represents to the Administrative Agent and each Bank that after giving effect to
this Article IV and the contingent obligations evidenced hereby it is, and will
be, Solvent; acknowledges that it will derive substantial direct and indirect
benefit from the transactions contemplated by this Agreement; acknowledges that
its liability hereunder shall be cumulative and in addition to any other
liability or obligation to the Administrative Agent and each Bank, whether the
same is incurred through the execution of a note, a similar guaranty, through
endorsement, or otherwise; acknowledges that neither the Administrative Agent,
any Bank nor any officer, employee, agent, attorney or other representative of
any of them has made any representation, warranty or statement to the Guarantor
to induce it to execute this Agreement; and acknowledges that it has made its
own credit analysis and decision to enter into this Agreement and undertake the
guaranty set forth in this Article IV.

Section 4.05. Subordination. Notwithstanding anything to the contrary contained
herein, any right, claim or action which the Guarantor may have against the
Borrower or any other Obligated Party arising out of or in connection with the
guaranty set forth in this Article IV or any other document evidencing or
securing the Guaranteed Obligations, including, without limitation, any right or
claim of subrogation, contribution, reimbursement, exoneration or indemnity,
shall be subordinated to the prior payment in full of any amounts then due under
this Agreement, the Credit Documents, or the Notes. If any amount shall be paid
to the Guarantor on account of any such subrogation, reimbursement, exoneration
or indemnity notwithstanding the foregoing subordination, such amount shall be
held in trust for the benefit of the Banks and shall forthwith be paid to the
Administrative Agent to be credited and applied upon the Guaranteed Obligations
then due.

 

37



--------------------------------------------------------------------------------

Section 4.06. Guaranty Absolute. The Guarantor hereby agrees that its
obligations under this Agreement shall be absolute and unconditional,
irrespective of (a) the validity or enforceability of the Guaranteed Obligations
or of the Notes, or any other Credit Document evidencing all or any part of the
Guaranteed Obligations, (b) the absence of any attempt to collect the Guaranteed
Obligations from the Borrower or any other Obligated Party or other action to
enforce the same, (c) the waiver or consent by the Administrative Agent and/or
any Bank with respect to any provision of any instrument evidencing the
Guaranteed Obligations, or any part thereof, or any other agreement now or
hereafter executed by the Borrower and delivered to the Administrative Agent
and/or any Bank, (d) the surrender, release, exchange, or alteration by the
Administrative Agent and/or any Bank of any security or collateral for the
Guaranteed Obligations, (e) the benefits of §17.001 of the Texas Civil Practice
and Remedies Code, Rule 31 of the Texas Rules of Civil Procedure and any similar
statute or rule and the Guarantor hereby waives any such benefit or (f) any
other circumstance which might otherwise constitute a legal or equitable
discharge or defense of a guarantor.

Section 4.07. No Waiver; Remedies. No failure on the part of the Administrative
Agent or any Bank to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

Section 4.08. Continuing Guaranty. The guaranty set forth in this Article IV is
a continuing guaranty and shall (a) remain in full force and effect until the
later of (i) the payment in full of the Guaranteed Obligations and all other
amounts payable under this guaranty and (ii) the expiration or termination of
all Commitments of each Bank, (b) be binding upon the Guarantor, its successors
and assigns, (c) inure to the benefit of, and be enforceable by, the
Administrative Agent and each of the Banks and their respective successors,
transferees and assigns, and (d) not be terminated by the Guarantor or the
Borrower.

Section 4.09. Limitation. Notwithstanding any other provision of this
Article IV, the Guarantor’s liability hereunder shall be limited to the lesser
of the following amounts minus, in either case, $100.00:

(a) the lowest amount which would render the guaranty pursuant to this
Article IV a fraudulent transfer under Section 548 of the Bankruptcy Code
(11 U.S.C. § 101 et seq.); or

(b) if the guaranty pursuant to this Article IV is subject to the UFTA or the
UFCA or any similar or analogous statute or rule of law, then the lowest amount
which would render the guaranty pursuant to this Article IV a fraudulent
transfer or fraudulent conveyance under the UFTA, the UFCA, or any such similar
or analogous statute or rule of law.

The amount of the limitation imposed upon the Guarantor’s liability under the
terms of the preceding sentence shall be subject to redetermination as of each
date a “transfer” is deemed to have been made on account of the Guaranty
pursuant to this Article IV under applicable law.

Section 4.10. Effect of Bankruptcy. In the event that, pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law,
or any judgment, order or

 

38



--------------------------------------------------------------------------------

decision thereunder, any Bank must rescind or restore any payment, or any part
thereof, received by such Bank in satisfaction of the Guaranteed Obligations,
any prior release or discharge from the terms of the guaranty set forth in this
Article IV given to the Guarantor by the Banks shall be without effect, and the
guaranty set forth in this Article IV shall remain in full force and effect. It
is the intention of the Guarantor that its obligations hereunder shall not be
discharged except by its performance of such obligations and then only to the
extent of such performance.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each of the Borrower and the Guarantor represents and warrants as follows:

Section 5.01. Corporate Existence. Each of the Borrower and the Guarantor is a
corporation duly organized, validly existing and in good standing under the laws
of its respective state of incorporation. Each of the Borrower and the Guarantor
has all corporate powers and all governmental licenses, authorizations,
certificates, consents and approvals required to carry on its business as now
conducted except where the failure to comply does not or would not reasonably be
expected to have a Material Adverse Effect. Each Significant Subsidiary is a
Person duly organized, validly existing and in good standing under the laws of
its jurisdiction of formation. Each Significant Subsidiary has all corporate
powers and all governmental licenses, authorizations, certificates, consents and
approvals required to carry on its business as now conducted except where the
failure to comply does not and would not reasonably be expected to have a
Material Adverse Effect.

Section 5.02. Corporate Power. The execution, delivery and performance by the
Borrower and the Guarantor of the Credit Documents to which each is a party and
the consummation of the transactions contemplated by such Credit Documents are
within the Borrower’s and the Guarantor’s corporate powers, respectively, have
been duly authorized by all necessary corporate action, do not contravene
(a) the Borrower’s or the Guarantor’s Certificate of Incorporation or Bylaws or
(b) any law or any contractual restriction binding on or affecting the Borrower
or the Guarantor and will not result in or require the creation or imposition of
any Lien prohibited by this Agreement. At the time of each Borrowing, such
Borrowing and the use of the proceeds of such Borrowing will be within the
Borrower’s corporate powers, will have been duly authorized by all necessary
corporate action, will not contravene (i) the Borrower’s Certificate of
Incorporation or Bylaws or (ii) any law or any contractual restriction binding
on or affecting the Borrower and will not result in or require the creation or
imposition of any Lien prohibited by this Agreement.

Section 5.03. Enforceable Obligations. This Agreement has been duly executed and
delivered by the Borrower and the Guarantor. This Agreement is the legal, valid
and binding obligation of the Borrower and the Guarantor enforceable against the
Borrower and the Guarantor, respectively, in accordance with its terms, except
as such enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally.
The Notes are the legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms,
except as such enforceability may be limited by any applicable bankruptcy,
insolvency, reorganization,

 

39



--------------------------------------------------------------------------------

moratorium or similar law affecting creditors’ rights generally. The making and
performance by the Borrower and the Guarantor of this Agreement and the other
Credit Documents do not require any license, consent or approval of,
registration with, or any other action by, any governmental authority.

Section 5.04. Financial Statements. (a) The Consolidated balance sheet of the
Borrower and its Subsidiaries as of June 24, 2009 and the related Consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for the
fiscal year then ended, copies of which have been furnished to each Bank, as
included in an SEC Filing which has been furnished to each Bank, fairly present
the Consolidated financial condition of the Borrower and its Subsidiaries as of
such date and the Consolidated results of operations of the Borrower and its
Subsidiaries ended on such date, in accordance with GAAP, except as disclosed
therein or on Schedule V to this Agreement.

(b) Since March 24, 2010 and except as disclosed in an SEC Filing which has been
delivered to each Bank prior to the date of this Agreement or on a Schedule to
this Agreement, no event which has or would reasonably be expected to have a
Material Adverse Effect has occurred.

Section 5.05. Litigation. There is no pending or, to the knowledge of the
Borrower or the Guarantor, threatened action or proceeding affecting the
Borrower or any of its Significant Subsidiaries before any court, governmental
agency or arbitrator, which has, or would reasonably be expected to have, a
Material Adverse Effect.

Section 5.06. Margin Stock; Use of Proceeds. Neither the Borrower nor any of its
Subsidiaries is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation T, U or X
issued by the Board of Governors of the Federal Reserve System and except in
connection with employee plans disclosed to the Administrative Agent), and no
proceeds of any Advance will be used for the purpose, whether immediate,
incidental or ultimate, of buying or carrying any such margin stock under such
circumstances as to involve the Borrower, the Guarantor, any of their
Subsidiaries or any Bank in a violation of Regulation U. None of the Borrower,
the Guarantor or any of their Subsidiaries will use the proceeds of any Advance
for the purpose of acquiring or attempting to acquire control of any Person
which is obligated to make SEC Filings unless such acquisition or attempted
acquisition (a) is pursuant to an agreement with such Person, or (b) is not
resisted by such Person.

Section 5.07. Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

Section 5.08. ERISA. The Borrower and its Subsidiaries are in compliance with
the applicable provisions of ERISA, except to the extent that non-compliance
thereunder does not have and would not reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any of its Subsidiaries has incurred
any Insufficiency or any material liability to the PBGC in connection with any
Plan established or maintained by the Borrower or such Subsidiaries which would
have, or would reasonably be expected to have, a Material Adverse Effect.

 

40



--------------------------------------------------------------------------------

Section 5.09. Taxes. As of the date of this Agreement, the United States of
America federal income tax returns of the Borrower and its Subsidiaries have
been examined through the fiscal year ended June 25, 2005. The Borrower and its
Significant Subsidiaries have filed all United States of America Federal income
tax returns and all other material domestic tax returns which are required to be
filed by them and have paid, or provided for the payment before the same become
delinquent of, all taxes due pursuant to such returns or pursuant to any
assessment received by the Borrower or any such Significant Subsidiary, other
than those taxes (a) contested in good faith by appropriate proceedings or
(b) the nonpayment of which does not have, and would not reasonably be expected
to have a Material Adverse Effect. The charges, accruals and reserves on the
books of the Borrower and its Subsidiaries in respect of taxes are adequate in
the aggregate.

Section 5.10. Environmental Condition. To the best of Borrower’s knowledge, the
Borrower and its Subsidiaries are in compliance with all Environmental
Protection Statutes except to the extent that failure to comply does not have,
and would not reasonably be expected to have, a Material Adverse Effect.

Section 5.11. Ownership of Guarantor. On the date hereof the Borrower owns,
directly or indirectly, 100% of the issued and outstanding voting stock of the
Guarantor.

Section 5.12. Solvency. Each of the Borrower and the Guarantor is, and after
giving effect to the making of the Advances and to the application of the
proceeds therefrom will be, Solvent.

Section 5.13. Disclosure. All financial projections concerning the Borrower that
have been or are hereafter made available to the Administrative Agent, the Banks
and the Joint Lead Arrangers by the Borrower or any of the Borrower’s
representatives (or on behalf of the Borrower or such representatives) in
connection with this Agreement and the transactions contemplated hereby (the
“Projections”) have been prepared in good faith based upon reasonable
assumptions. The Confidential Information Memorandum, all other reports,
financial statements, certificates and all other information (other than the
Projections), which have been made available to the Administrative Agent, the
Banks and the Joint Lead Arrangers by the Borrower or any of the Borrower’s
representatives (or on behalf of the Borrower or such representatives) in
connection with this Agreement, each other Credit Document and the transactions
contemplated thereby, is complete and correct in all material respects as and
when furnished and does not, as and when furnished, contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements contained therein not misleading.

 

41



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Advance shall remain unpaid or any Bank shall have any Commitment
hereunder, unless the Majority Banks shall otherwise consent in writing:

Section 6.01. Compliance with Laws, Etc. Each of the Borrower and the Guarantor
will comply, and Borrower will cause each Significant Subsidiary to comply, in
all material respects with all applicable laws (including, without limitation,
ERISA and applicable Environmental Protection Statutes), rules, regulations and
orders, subject to the exceptions provided elsewhere in this Agreement in
provisions relating to laws, rules, regulations and orders of the nature
referenced therein and except where the failure to comply (a) is contested in
good faith by appropriate proceedings or (b) does not have, and would not
reasonably be expected to have, a Material Adverse Effect.

Section 6.02. Reporting Requirements. The Borrower and/or the Guarantor will
furnish to each of the Banks:

(a) As soon as possible and in any event within five (5) days after a Financial
Officer of the Borrower or Guarantor obtains knowledge of a Default or an event
which, with the giving of notice, the lapse of time or both, would constitute a
Default, which shall have occurred and is continuing on the date of such
statement, a statement of a Financial Officer, setting forth the details of such
Default or event and the actions, if any, which the Borrower has taken and
proposes to take with respect thereto.

(b) Promptly after they are available, and in any event within sixty (60) days
after the end of each of the first three (3) quarters of each fiscal year of the
Borrower, Consolidated financial statements of the Borrower and its Consolidated
Subsidiaries for such quarter showing on a Consolidated basis the financial
position, results of operations and cash flows as of the end of and for the
thirteen (13) week period of such quarter and for the period from the beginning
of the fiscal year to the end of such quarter, in each case setting forth the
comparable information for the comparable period in the preceding fiscal year,
and accompanied by a certificate of a Financial Officer to the effect that such
financial statements present fairly in all material respects the Consolidated
financial position, results of operations and cash flows of the Borrower and its
Consolidated Subsidiaries as of the end of and for the respective period in
conformity with GAAP, subject to year-end audit adjustments and the absence of
certain notes. For any such fiscal quarter the foregoing requirements may be
satisfied by the delivery of the Borrower’s SEC Filing on Form l0-Q for such
quarter.

(c) Promptly after they are available, and in any event within ninety (90) days
after the end of each fiscal year of the Borrower, Consolidated financial
statements of the Borrower and its Consolidated Subsidiaries for the
fifty-two/fifty-three week period of such fiscal year showing the financial
position, results of operations and cash flows as of the end of and for such
fiscal year, in each case setting forth the comparable information for the
preceding fiscal year, and accompanied by the report of KPMG Peat Marwick or
other independent certified public accountants of recognized national standing,
to the effect that based on an audit using generally accepted auditing standards
the financial statements present fairly, in all material respects, the
Consolidated financial position, results of operations and cash flows of the
Borrower and its Consolidated Subsidiaries for the respective periods in
conformity with GAAP. For any fiscal year this requirement may be satisfied by
the delivery of the Borrower’s SEC Filing on Form 10-K for such fiscal year.

 

42



--------------------------------------------------------------------------------

(d) Concurrently with the delivery of the financial statements referred to in
Sections 6.02(b) and (c), (i) a certificate of a Financial Officer to the effect
that no Default or an event which, with the giving of notice, the lapse of time
or both, would constitute a Default, shall have occurred and be continuing with
respect to the covenants contained in Section 7.01 (together with appropriate
supporting schedules setting forth the calculations relating to such covenants)
or, if such Financial Officer has knowledge that a Default or an event which,
with the giving of notice, the lapse of time or both, would constitute a
Default, has occurred and is continuing with respect to Section 7.01, specifying
the nature thereof and the actions, if any, which the Borrower has taken and
proposes to take with respect thereto, and (ii) a complete and correct list of
the Significant Subsidiaries as of the date thereof, showing, as to each
Significant Subsidiary, the correct name thereof, the jurisdiction of its
organization and such Significant Subsidiary’s proportionate share of the
Consolidated assets of the Borrower.

(e) Promptly after they are available, copies of (i) each SEC Filing, (ii) any
reports provided by the Borrower to its stockholders, and (iii) any press
releases or other statements made available by the Borrower or any of its
Subsidiaries to the public generally concerning material developments in the
business or affairs of the Borrower or any of its Subsidiaries. Any matter
disclosed in a SEC Filing or other report or press release delivered to Banks
shall be deemed disclosed in writing to Banks for all purposes of this
Agreement, except with respect to the reporting requirement set forth in
Section 6.02(a).

(f) Promptly (and in any event, within five (5) days) upon Borrower’s receipt of
notice of any change in a Rating, notice thereof to the Administrative Agent.

(g) Such other information respecting the financial condition of the Borrower
and its Subsidiaries, or compliance with the terms of this Agreement, as any
Bank through the Administrative Agent may from time to time reasonably request
in writing.

The Borrower and the Guarantor hereby acknowledges that (a) the Administrative
Agent and/or the Joint Lead Arrangers will make available to the Banks materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Banks (each, a “Public Bank”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities (all Banks who are not a “Public Bank” shall be referred to
as a “Private Bank”). Any Bank desiring to be designated a Public Bank shall do
so by identifying itself as a Public Bank by selection of a Public Bank
designation on the Platform prior to receiving any of the Borrower Materials,
and failing to do so such Bank shall be presumed to be a Private Bank for all
purposes under this Agreement. The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Banks shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Joint Lead Arrangers and the Banks to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that

 

43



--------------------------------------------------------------------------------

to the extent such Borrower Materials constitute Confidential Information, they
shall be treated as set forth in Section 10.12); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Joint Lead Arrangers shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Side Information.”

Section 6.03. Use of Proceeds. The Borrower will use the proceeds of the
Advances only for (i) the repayment in full of all Indebtedness outstanding
under the Existing Revolving Credit Agreement and the Existing Term Loan
Agreement and (ii) working capital and general corporate purposes and not in
contravention of Section 5.06.

Section 6.04. Maintenance of Insurance. The Borrower will maintain, or cause to
be maintained, insurance coverages on or in respect of its and its Subsidiaries’
business or properties with such insurers, in such amounts and covering such
risks as are consistent with the Borrower’s normal practices in effect from time
to time. Such insurance arrangements may include self-insurance or insurance
through an Affiliate.

Section 6.05. Preservation of Corporate Existence, Etc. Each of the Borrower and
the Guarantor will preserve and maintain, and cause each of its Subsidiaries to
preserve and maintain, its Corporate Franchises in the jurisdiction of its
incorporation, and qualify and remain qualified, and cause each Subsidiary to
qualify and remain qualified, as a foreign corporation in each jurisdiction in
which qualification is necessary or desirable in view of its business and
operations or the ownership of its properties unless the failure to so qualify
as a foreign corporation does not have, and would not reasonably be expected to
have, a Material Adverse Effect, provided, however, that nothing herein
contained shall prevent any transaction permitted by Section 7.03.

Section 6.06. Payment of Taxes, Etc. Each of the Borrower and the Guarantor will
pay and discharge, and cause each of its Subsidiaries to pay and discharge,
before the same shall become delinquent, (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
property that are material in amount, prior to the date on which penalties
attach thereto and (b) all lawful claims that are material in amount which, if
unpaid, might by law become a Lien upon its property unless the failure to
timely pay any of the foregoing does not have and would not reasonably be
expected to have a Material Adverse Effect, provided, however, that neither the
Borrower, the Guarantor, nor any such Subsidiary shall be required to pay or
discharge any such tax, assessment, charge, levy, or claim which is being
contested in good faith and by appropriate proceedings.

Section 6.07. Visitation Rights. The Borrower shall permit the representatives
of each Bank, at the expense of such Bank and upon reasonable prior notice to
the Borrower, to visit the principal executive office of the Borrower, and to
discuss the affairs, finances and accounts of the Borrower and its Subsidiaries
at the Borrower’s offices with Financial Officers.

Section 6.08. Compliance with ERISA and the Code. The Borrower and its
Subsidiaries will comply, and will cause each other member of any Controlled
Group to comply, with all minimum funding requirements, and all other material
requirements, of ERISA and the Code, if

 

44



--------------------------------------------------------------------------------

applicable, to any Plan it or they sponsor or maintain, so as not to (a) give
rise to any liability thereunder which has, or would reasonably be expected to
have, a Material Adverse Effect or (b) cause any Termination Event to occur
which has, or would reasonably be expected to have, a Material Adverse Effect.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Advance shall remain unpaid or any Bank shall have any Commitment
to the Borrower hereunder, without the written consent of the Majority Banks:

Section 7.01. Financial Covenants. The Borrower will not:

(a) as of the last day of any fiscal quarter for the immediately preceding
twelve (12) month period, permit the ratio of (i) the sum of (A) EBIT of the
Borrower, on a Consolidated basis, plus (B) Rent Expense of the Borrower, on a
Consolidated basis, to (ii) the sum of (A) Interest Expense of the Borrower, on
a Consolidated basis, plus (B) Rent Expense of the Borrower, on a Consolidated
basis, to be less than 1.5 to 1.0, or

(b) as of the last day of any fiscal quarter, permit the ratio (the “Debt to
Cash Flow Ratio”) of (i) the sum of (x) Debt of the Borrower, on a Consolidated
basis, plus (y) the product of six multiplied by Rent Expense of the Borrower,
on a Consolidated basis, for the immediately preceding twelve-month period, to
(ii) the sum of (a) EBITDA of the Borrower, on a Consolidated basis, for the
immediately preceding twelve-month period, plus (b) Rent Expense of the
Borrower, on a Consolidated basis, for the immediately preceding twelve-month
period to exceed 3.5 to 1.0.

Section 7.02. Negative Pledge. Neither the Borrower nor the Guarantor will
create, assume, incur or suffer to exist, or permit any of its respective
Subsidiaries to create, assume, incur or suffer to exist, any Lien on or in
respect of any of its or their assets or property used, created or consumed in
the operation of its or their business, whether, real, personal, or mixed,
whether tangible or intangible, whether now owned or hereafter acquired,
including, without limitation, the capital stock of any Subsidiary of the
Borrower, but excluding any margin stock (within the meaning of Regulation U
issued by the Board of Governors of the Federal Reserve System), or assign or
otherwise convey, or permit any such Subsidiary to assign or otherwise convey,
any right to receive income, in each case to secure or provide for the payment
of any Debt of any Person, except Permitted Liens.

Section 7.03. Merger and Sale of Assets. Neither the Borrower, the Guarantor nor
any of their respective Subsidiaries will:

(a) merge or consolidate with or into any other Person unless (i) (A) either the
Borrower or the Guarantor is the surviving entity, (B) such merger or
consolidation is between Subsidiaries (other than the Guarantor (except as would
be permitted by clause (A) of this subclause (a)) or (C) such merger or
consolidation is between a Subsidiary (other than the Guarantor (except as would
be permitted by clause (A) of this subclause (a))) and another Person (other
than the Guarantor (except as would be permitted by clause (A) of this subclause
(a))), and

 

45



--------------------------------------------------------------------------------

(ii) no Default or an event which, with the giving of notice, the lapse of time
or both, would constitute a Default, shall have occurred and be continuing at
the time of, or shall result from, such merger or consolidation, or

(b) sell, lease or otherwise transfer all or substantially all of the
Consolidated assets of the Borrower in any transaction or series of related
transactions outside of the ordinary course of business (including, without
limitation, the merger or consolidation of a Subsidiary with a Person which will
not thereafter be a Subsidiary), unless (i) such sales, leases or transfers are
between the Borrower, the Guarantor or any of their Subsidiaries, or (ii) the
proceeds of such sales, leases and transfers are (A) applied first, to the
outstanding principal balance and interest of the Term Loan Advances (together
with all fees and other amounts thereon due under this Agreement) with
simultaneous pro tanto Term Loan Commitment reductions, until each is reduced to
zero and then second, to the outstanding principal balance and interest of the
Revolving Credit Advances (together with all fees and other amounts thereon due
under this Agreement) with simultaneous pro tanto permanent Revolving Credit
Commitment reductions, until each is reduced to zero, and then third, to all
other amounts and obligations owing to the Administrative Agent and the Banks
under this Agreement and the other Credit Documents, (B) used in the Borrower’s
business, or (C) utilized to fund stock repurchases by the Borrower from time to
time authorized by the Borrower’s Board, provided, further, that,
notwithstanding the foregoing, no such sale, lease or transfer shall be
permitted pursuant to this Section 7.03(b) if a Default or an event which, with
the giving of notice, the lapse of time or both, would constitute a Default,
shall have occurred and is continuing at the time of, or result from, any such
sale, lease or transfer.

Section 7.04. Agreements to Restrict Dividends and Certain Transfers. Neither
the Borrower nor the Guarantor will enter into or suffer to exist, or permit any
Significant Subsidiary to enter into or suffer to exist, any consensual
encumbrance or restriction on the ability of any Significant Subsidiary (a) to
pay, directly or indirectly, dividends or make any other distributions in
respect of its capital stock or pay any Debt or other obligation owed to the
Borrower or to any Significant Subsidiary or (b) to make loans or advances to
the Borrower or any Significant Subsidiary, except those encumbrances and
restrictions existing on the date hereof and described on Schedule IV and those
now or hereafter existing that are not more restrictive in any respect than such
encumbrances and restrictions described on Schedule IV.

Section 7.05. Transactions with Affiliates. Except as otherwise permitted in
Section 7.03, neither the Borrower nor the Guarantor will make any material sale
to, make any material purchase from, extend material credit to, make material
payment for services rendered by, or enter into any other material transaction
with, or permit any of their respective Subsidiaries to make, any material sale
to, make any material purchase from, extend material credit to, make material
payment for services rendered by, or enter into any other material transaction
with, any Affiliate of the Borrower or the Guarantor or of such Subsidiary
unless such sales, purchases, extensions of credit, rendition of services and
other transactions are (at the time such sale, purchase, extension of credit,
rendition of services or other transaction is entered into) (a) in the ordinary
course of business, or (b) on terms and conditions believed by the Borrower to
be fair in all material respects to the Borrower or the Guarantor or such
Subsidiary, as the case may be.

 

46



--------------------------------------------------------------------------------

Section 7.06. Change of Business. The Borrower, the Guarantor and their
Subsidiaries, on an aggregate basis, will not materially change the general
nature of their primary business.

Section 7.07. Limitation on Advances and Investments. Neither the Borrower nor
the Guarantor will, or will permit any of their respective Subsidiaries to, make
or permit to exist, any loans, advances or capital contributions to, or make any
investment in, or purchase or commit to purchase any stock or other securities
or evidences of indebtedness of or interests in any Person which is not, or
which will not become in connection with such transaction, a Subsidiary
(“Investments”), except the following:

(a) Liquid Investments;

(b) trade and customer accounts receivable which are for goods furnished or
services rendered in the ordinary course of business and are payable in
accordance with customary trade terms;

(c) Investments in respect of joint ventures or similar arrangements relating to
the ownership or operation of food service businesses in which the Borrower and
its Subsidiaries in the aggregate are the beneficial owners of not less than 50%
of the outstanding equity interests;

(d) Investments not otherwise permitted by this Section 7.07 in any Person,
provided that the aggregate amount of such Investments made and outstanding at
any time shall not exceed thirty percent (30%) of the Consolidated assets of the
Borrower as set forth on the most recent financial statements of the Borrower
and its Consolidated Subsidiaries delivered to the Banks pursuant to Sections
5.04 or 6.02; and

(e) Investments existing on the date hereof and described on Schedule VI; and

(f) Investments by Foreign Subsidiaries in other Subsidiaries or other Persons,
provided that such Investments in other Persons are from the retained earnings
of a Foreign Subsidiary or other Person, and any retention by a Subsidiary or
other Person of net income.

Section 7.08. Accounting Practices. The Borrower and each of its Significant
Subsidiaries will maintain its books of record and account in conformity with
GAAP.

Section 7.09. Debt. The Borrower and the Guarantor will not, and will not permit
any of their respective Subsidiaries to, directly or indirectly, create, incur
or suffer to exist any direct, indirect, fixed or contingent liability for any
Debt, other than (i) the obligations pursuant to the Credit Documents, (ii) the
Debt described on Schedule VII, (iii) additional Debt of the Borrower which may
be guaranteed by the Guarantor (but not guaranteed by any of the Borrower’s or
the Guarantor’s Subsidiaries, other than the Guarantor in the case of Debt of
the Borrower), (iv) intercompany Debt and (v) additional Debt of the Guarantor
and the Borrower’s and the Guarantor’s Subsidiaries, provided, however, the
aggregate of all Debt of the Guarantor and all such Subsidiaries under this
clause (v), whether secured or unsecured, must not exceed $50,000,000 in the
aggregate at any one time.

 

47



--------------------------------------------------------------------------------

ARTICLE VIII.

DEFAULTS

Section 8.01. Defaults. If any of the following events (each individually, a
“Default”) shall occur and be continuing:

(a) the Borrower (i) shall fail to pay any principal of any Advance when the
same becomes due and payable in accordance with the terms hereof, or (ii) shall
fail to pay any interest on any Advance or any fee or other amount to be paid by
it hereunder within three (3) Business Days of the date on which such payment is
due; or

(b) any certification, representation or warranty made by the Borrower or the
Guarantor herein or by the Borrower or the Guarantor (or any of their respective
officers) in writing (including representations and warranties deemed made
pursuant to Sections 2.04(a)(G), or 3.02) under or in connection with any Credit
Document shall prove to have been incorrect in any material respect when made or
deemed made; or

(c) the Borrower or the Guarantor shall fail to perform or observe (i) any term,
covenant or agreement contained in Section 7.01 on its part to be performed or
observed, (ii) any term, covenant or agreement contained in Sections 6.03 or
6.05 (with respect to maintaining the corporate existence of the Borrower or the
Guarantor) or in Article VII (other than Section 7.01) on its part to be
performed or observed and such failure shall continue for five (5) days after
the date notice thereof shall have been given to the Borrower or the Guarantor
by the Administrative Agent or any Bank, or (iii) any term, covenant or
agreement contained in any Credit Document (other than a term, covenant or
agreement described in clauses (a), (b) above and sub-clauses (i) and (ii) of
clause (c)) on its part to be performed or observed and such failure shall
continue for thirty (30) days after the date notice thereof shall have been
given to the Borrower or the Guarantor by the Administrative Agent or any Bank;
or

(d) the Borrower, the Guarantor, or any of their respective Subsidiaries shall
fail to pay any principal of or premium or interest on any of its Debt which is
outstanding in a principal amount of at least $50,000,000 in the aggregate
(excluding Debt consisting of the Advances) when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt,
or any event of default or other event shall occur or condition shall exist
under any agreement or instrument creating or evidencing such Debt in such
principal amount, and shall continue after the applicable grace period, if any,
specified in such agreement or instrument if the effect of such event or
condition is to accelerate, or to permit the holder or holders of any such Debt
or any trustee or agent on its or their behalf to accelerate, the maturity of
such Debt, provided, however, a Default or an event which, with the giving of
notice, the lapse of time or both, would constitute a Default, shall have
occurred or be continuing for purposes of this clause (d) shall not be deemed to
exist due to the acceleration of the maturity of any obligation to a Bank or an
affiliate (within the meaning of Regulation U) of a Bank solely by reason of a
default in the performance of a term or condition in any agreement or instrument
under or by which such obligation is created, evidenced or secured, which term
or condition restricts the right of the Borrower or any other Person to sell,
pledge or otherwise dispose of any margin stock (within the meaning of
Regulation U) held by the Borrower or any such other Person; or

 

48



--------------------------------------------------------------------------------

(e) the Borrower, the Guarantor, or any Significant Subsidiary shall generally
not pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against the
Borrower, the Guarantor or any Significant Subsidiary seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), shall remain undismissed or unstayed for a period of
sixty (60) days; or the Borrower, the Guarantor or any Significant Subsidiary
shall take any corporate action to authorize any of the actions set forth above
in this clause (e); or

(f) any judgment or order against the Borrower, the Guarantor or any of their
respective Consolidated Subsidiaries is rendered for the payment of money in
excess of $50,000,000 over the sum of available insurance therefor and adequate
cash reserves for which have not been established and set aside solely for the
purpose of payment of such judgment or order and such judgment or order remains
unsatisfied and either (i) enforcement proceedings shall have been commenced by
the creditor upon such judgment or order or (ii) there shall be any period of
sixty (60) consecutive days during which a stay of enforcement of such judgment
or order, by reason of a pending appeal or otherwise, shall not be in effect; or

(g) the Borrower shall cease to own directly or indirectly 100% of the issued
and outstanding voting stock of the Guarantor; or

(h) any Person shall become, directly or indirectly, the beneficial owner of 50%
or more of the outstanding voting common stock of the Borrower;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Banks, after providing notice to the
Borrower, declare all of the Commitments and the obligation of each Bank to make
Advances to be terminated, whereupon all of the Commitments and each such
obligation shall forthwith terminate, and (ii) shall at the request, or may with
the consent, of the Majority Banks, by notice to the Borrower declare the
Advances, all interest thereon and all other amounts payable by the Borrower and
the Guarantor under this Agreement to be forthwith due and payable, whereupon
such Advances, such interest and all such amounts shall become and be forthwith
due and payable, without requirement of any presentment, demand, protest, notice
of intent to accelerate, further notice of acceleration or other further notice
of any kind (other than the notice expressly provided for above), all of which
are hereby expressly waived by the Borrower and the Guarantor, provided,
however, that in the event of any Default described in Section 8.01(e) with
respect to the Borrower or the Guarantor, (A) all of the Commitments and the
obligation of each Bank to make Advances shall automatically be terminated and
(B) the Advances, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest, notice of
intent to accelerate, notice of acceleration or any other notice of any kind,
all of which are hereby expressly waived by the Borrower and the Guarantor.

 

49



--------------------------------------------------------------------------------

ARTICLE IX.

THE ADMINISTRATIVE AGENT

Section 9.01. Authorization and Action. (a) Each Bank hereby appoints and
authorizes the Administrative Agent to take such action as administrative agent
on its behalf and to exercise such powers under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers as
are reasonably incidental thereto. As to any matters not expressly provided for
by this Agreement (including, without limitation, enforcement or collection of
the Advances), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Majority Banks, and such instructions shall be
binding upon all Banks, provided, however, that the Administrative Agent shall
not be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or applicable law. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Banks, and none of the Borrower or the Guarantor shall have any
rights as a third party beneficiary of any such provisions.

(b) The Administrative Agent may perform any of and all its duties and exercise
its rights and powers hereunder or under any other Credit Document by or through
any one or more sub-agents (that is/are Affiliate(s) of the Administrative
Agent) appointed by the Administrative Agent. The exculpatory provisions of this
Article shall apply to any such sub-agent, and shall apply to its activities in
connection with the syndication of the credit facility provided for herein as
well as activities as Administrative Agent.

Section 9.02. Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable to
the Banks for any action taken or omitted to be taken by it or them under or in
connection with this Agreement, except for its or their own gross negligence or
willful misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent: (i) may consult with legal counsel (including counsel for
the Borrower), independent public accountants and other experts selected by it
and shall not be liable to the Banks for any action taken or omitted to be taken
in good faith by it in accordance with the advice of such counsel, accountants
or experts; (ii) makes no warranty or representation to any Bank and shall not
be responsible to any Bank for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement;
(iii) shall not have any duty to ascertain or to inquire as to the performance
or observance of any of the terms, covenants or conditions of this Agreement on
the part of the Borrower or to inspect the property (including the books and
records) of the Borrower or any of its Subsidiaries; (iv) shall not be
responsible to any Bank for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; (v) shall not be subject to
any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing; (vi) except as expressly set forth in the Credit
Documents, the Administrative Agent shall not have any duty to disclose,

 

50



--------------------------------------------------------------------------------

and shall not be liable for the failure to disclose, any information relating to
the Borrower, any Subsidiary or any other Affiliate of any of the foregoing that
is communicated to or obtained by the Person serving as Administrative Agent or
any of its Affiliates in any capacity; (vii) shall not be responsible for or
have any duty to ascertain or inquire into the satisfaction of any condition set
forth in Article III or elsewhere in any Credit Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent;
(viii) shall incur no liability to the Banks under or in respect of this
Agreement by acting upon any notice, consent, certificate or other instrument or
writing (which may be by telecopier or other electronic communications) believed
by it to be genuine and signed or sent by the proper party or parties and
(ix) shall incur no liability to the Banks under or in respect of this Agreement
by acting upon any statement made to it orally or by telephone and believed by
it to be made by the proper Person (including, if applicable, a Financial
Officer of such Person).

Section 9.03. Knowledge of Defaults. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of a Default (other than a
failure to make a payment of principal of or interest on the Advances) unless
the Administrative Agent has received notice from a Bank or the Borrower
specifying such Default and stating that such notice is a “Notice of Default”.
In the event that the Administrative Agent receives such a notice of a Default,
the Administrative Agent shall give prompt notice thereof to the Banks. The
Administrative Agent shall (subject to Section 9.08 hereof) take such action
with respect to such Default as shall be directed by the Majority Banks,
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default as
it shall deem advisable in the best interest of the Banks except to the extent
that this Agreement expressly requires that such action be taken, or not be
taken, only with the consent or upon the authorization of the Majority Banks or
all of the Banks.

Section 9.04. Rights of the Administrative Agent as a Bank. With respect to all
its Commitments and the Advances made by it, the Person serving as the
Administrative Agent shall have the same rights and powers under this Agreement
as any other Bank and may exercise the same as though it were not the
Administrative Agent; and the term “Bank” or “Banks” shall, unless otherwise
expressly indicated, include such Person in its individual capacity. Such Person
and its Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, act as financial advisor or in any other advisory capacity and
generally engage in any kind of business with, the Borrower, any of its
Subsidiaries and any Person who may do business with or own securities of the
Borrower or any such Subsidiary, all as if such Person was not the
Administrative Agent and without any duty to account therefor to the Banks.

Section 9.05. Bank Credit Decision. (a) Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Bank and based on the financial statements referred to in Section 5.04 and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

 

51



--------------------------------------------------------------------------------

(b) Each Bank, by delivering its signature page to this Agreement and funding
its Advances on the Effective Date, or delivering its signature page to an
Assignment or an Accession Agreement pursuant to which it shall become a Bank
hereunder, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Credit Document and each other document required to be delivered
to, or be approved by or satisfactory to, the Administrative Agent or the Banks
on the Effective Date.

Section 9.06. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Banks and the
Borrower. Upon any such resignation, the Majority Banks shall have the right to
appoint a successor Administrative Agent that, unless a Default shall have
occurred and then be continuing, is acceptable to the Borrower. If no successor
Administrative Agent shall have been so appointed by the Majority Banks, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation or the Majority Banks’
removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of the Banks, appoint a successor Administrative Agent,
which shall be a commercial bank organized under the laws of the United States
of America or of any State thereof and having total assets of at least
$1,000,000,000; provided that if the Administrative Agent shall notify the
Borrower and the Banks that no Person satisfying such requirements has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under each other Credit
Document and with respect to the transactions contemplated hereby and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Bank, until
such time as the Majority Banks appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under this Agreement. After any retiring Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Article IX shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement.

Section 9.07. Joint Lead Arrangers and Bookrunners and Syndication Agent. The
Joint Lead Arrangers and Bookrunners and Syndication Agent named on the cover
page of this Agreement, in their capacities as such, shall have no obligation,
responsibility or required performance hereunder and shall not become liable in
any manner to any party hereto in respect hereof.

Section 9.08. INDEMNIFICATION. THE ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO
TAKE ANY ACTION HEREUNDER OR TO PROSECUTE OR DEFEND ANY SUIT IN RESPECT OF THIS
AGREEMENT OR THE NOTES, UNLESS INDEMNIFIED TO ITS SATISFACTION BY THE BANKS
AGAINST LOSS, COST, LIABILITY AND EXPENSE. IF ANY INDEMNITY FURNISHED TO THE

 

52



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT SHALL BECOME IMPAIRED, IT MAY CALL FOR ADDITIONAL INDEMNITY
AND CEASE TO DO THE ACTS INDEMNIFIED AGAINST UNTIL SUCH ADDITIONAL INDEMNITY IS
GIVEN. IN ADDITION, THE BANKS, JOINTLY AND SEVERALLY, AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT (TO THE EXTENT NOT REIMBURSED BY THE BORROWER OR THE
GUARANTOR) FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, AGREEMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR
ASSERTED AGAINST THE ADMINISTRATIVE AGENT IN ANY WAY RELATING TO OR ARISING OUT
OF THE CREDIT DOCUMENTS OR ANY ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE
AGENT UNDER THE CREDIT DOCUMENTS, PROVIDED THAT NO BANK SHALL BE LIABLE TO THE
ADMINISTRATIVE AGENT FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, AGREEMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
RESULTING FROM THE ADMINISTRATIVE AGENT’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT. WITHOUT LIMITATION OF THE FOREGOING, EACH BANK EXPRESSLY AGREES TO
INDEMNIFY THE ADMINISTRATIVE AGENT FROM ITS OWN NEGLIGENCE. EACH BANK AGREES TO
REIMBURSE THE ADMINISTRATIVE AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF
ANY OUT-OF-POCKET EXPENSES (INCLUDING COUNSEL FEES INCURRED BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY,
ADMINISTRATION, MODIFICATION, AMENDMENT OR ENFORCEMENT WHETHER THROUGH
NEGOTIATIONS, LEGAL PROCEEDINGS OR OTHERWISE OF, OR LEGAL ADVICE IN RESPECT OF
RIGHTS OR RESPONSIBILITIES UNDER, THE CREDIT DOCUMENTS) TO THE EXTENT THAT THE
ADMINISTRATIVE AGENT IS NOT REIMBURSED FOR SUCH EXPENSES BY THE BORROWER OR THE
GUARANTOR.

ARTICLE X.

MISCELLANEOUS

Section 10.01. Amendments, Etc. No amendment or waiver of any provision of any
Credit Document, nor consent to any departure by the Borrower or the Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Borrower and the Majority Banks and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given, provided, however, that no amendment, waiver or consent
shall do any of the following: (a) increase any Commitment of any Bank or
subject any Bank to any additional obligations without the consent of such Bank,
(b) reduce the principal of, or interest on, any Advances of any Bank or any
fees or other amounts payable to any Bank hereunder without the consent of such
Bank, (c) postpone any date fixed for any payment of principal of, or interest
on, any Advances or any fees or other amounts payable hereunder without the
consent of each affected Bank, (d) change the percentage of any Commitment or of
the aggregate unpaid principal amount of any Advances, or the number of Banks,
which shall be required for the Banks or any of them to take any action under
this Agreement or any other Credit Document without the consent of each Bank,
(e) release the Borrower or the Guarantor or otherwise change any obligation of
the Borrower or the Guarantor

 

53



--------------------------------------------------------------------------------

to pay any amount payable by the Borrower or Guarantor hereunder without the
consent of each Bank or (f) amend this Section 10.01 without the consent of each
Bank, provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Banks required
above to take such action, affect the rights or duties of the Administrative
Agent under any Credit Document; and provided, further, that no amendment,
waiver or consent shall, unless in writing and signed by the Guarantor in
addition to any other party required above to take such action, affect the
rights or duties of the Guarantor under any Credit Document. Notwithstanding
anything to the contrary herein, no Defaulting Bank shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Banks or each affected Bank may be effected with the consent of the applicable
Banks other than Defaulting Banks), except that (x) no Commitment of any
Defaulting Bank may be increased or extended without the consent of such Bank
and (y) any waiver, amendment or modification requiring the consent of all Banks
or each affected Banks that by its terms affects any Defaulting Bank more
adversely than other affected Banks shall require the consent of such Defaulting
Bank.

Section 10.02. Notices, Etc. All notices and other communications provided for
in this Agreement and each other Credit Document shall be in writing (including
telecopy or email communication) and mailed, telecopied or emailed or delivered,
if to any Bank as specified on Schedule I hereto or specified pursuant to an
Assignment; if to the Borrower or the Guarantor, as specified opposite its name
on Schedule II hereto; or, as to the Borrower, the Guarantor or the
Administrative Agent, at such other address as shall be designated by such party
in a prior written notice to the other parties (provided that such address of
each of Borrower, Guarantor and the Administrative Agent for notice purposes
shall be an address in the United States) and, as to each other party, at such
other address as shall be designated by such party in a prior written notice to
the Borrower, the Guarantor and the Administrative Agent. All such notices and
communications shall, when mailed, telecopied or emailed, be effective when
deposited in the mails, sent by telecopier to any party to the telecopier number
as set forth herein or on Schedule I or Schedule II hereto (or other telecopy
number specified by such party in a written notice to the other parties hereto),
or sent by email to the addresses set forth herein or on Schedule I or
Schedule II hereto, respectively, except that notices to the Administrative
Agent pursuant to Article II or IX shall not be effective until received by the
Administrative Agent by physical delivery or telecopy.

Section 10.03. No Waiver; Remedies. No failure on the part of any Bank or the
Administrative Agent to exercise, and no delay in exercising, any right under
any Credit Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies provided in the Credit
Documents are cumulative and not exclusive of any remedies provided by law.
Notwithstanding anything to the contrary contained herein or in any Credit
Document, the authority to enforce rights and remedies hereunder and under the
Credit Documents against the Borrower and the Guarantor or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article VIII for the benefit of all the
Banks; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder, (b) any Bank from exercising

 

54



--------------------------------------------------------------------------------

setoff rights in accordance with Section 10.05, or (c) any Bank from filing
proofs of claim or appearing and filing pleadings on its own behalf during the
pendency of a proceeding relative to the Borrower or the Guarantor under any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law;
and provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder, then (i) the Majority Banks shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Article VIII
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso, any Bank may, with the consent of the Majority Banks, enforce
any rights and remedies available to it and as authorized by the Majority Banks.

Section 10.04. Costs, Expenses and Taxes. (a) The Borrower agrees to pay on
demand (i) all reasonable out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification and amendment or waiver of any Credit Document, including, without
limitation, the reasonable fees and out-of-pocket expenses of Morgan, Lewis &
Bockius, LLP, special counsel to the Administrative Agent (and in the case of
reasonable fees and out-of-pocket expenses of Morgan, Lewis & Bockius LLP in
connection with the preparation, execution and delivery of this Agreement and
the other Credit Documents prior to and on the Effective Date, to the extent
presented to the Borrower for payment no later than thirty (30) days following
the Effective Date), with respect to advising the Administrative Agent and
(ii) all reasonable out-of-pocket costs and expenses, if any (including, without
limitation, reasonable counsel fees and expenses), of the Administrative Agent
and each Bank in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) against the Borrower or the Guarantor of any
Credit Document.

(b) EACH OF THE BORROWER AND THE GUARANTOR, JOINTLY AND SEVERALLY, AGREES, TO
THE FULLEST EXTENT PERMITTED BY LAW, TO INDEMNIFY AND HOLD HARMLESS THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), THE JOINT LEAD ARRANGERS AND
EACH BANK AND EACH OF THEIR RESPECTIVE AFFILIATES, PARTNERS, DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, ADVISORS, TRUSTEES, REPRESENTATIVES AND CONTROLLING
PERSONS (EACH, AN “INDEMNIFIED PERSON”) FROM AND AGAINST ANY AND ALL CLAIMS,
DAMAGES, LOSSES, LIABILITIES AND EXPENSES (INCLUDING, WITHOUT LIMITATION,
REASONABLE FEES, DISBURSEMENTS AND OTHER CHARGES OF COUNSEL), FOR WHICH ANY
INDEMNIFIED PERSON MAY BECOME LIABLE OR WHICH MAY BE INCURRED BY OR ASSERTED OR
AWARDED AGAINST ANY SUCH INDEMNIFIED PERSON BY THE BORROWER, THE GUARANTOR OR
ANY OTHER PERSON, IN EACH CASE IN CONNECTION WITH OR ARISING OUT OF OR BY REASON
OF (INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH ANY INVESTIGATION,
LITIGATION, OR PROCEEDING OR PREPARATION OF A DEFENSE IN CONNECTION THEREWITH,
WHETHER OR NOT SUCH INDEMNIFIED PERSON IS A PARTY THERETO), (I) THE EXECUTION OR
DELIVERY OF THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT, OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO
OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER, THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREUNDER OR THEREUNDER, OR IN THE CASE OF THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF) AND ITS RELATED INDEMNIFIED
PERSONS, THE

 

55



--------------------------------------------------------------------------------

ADMINISTRATION OF THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS (INCLUDING IN
RESPECT OF ANY MATTERS ADDRESSED IN SECTION 2.15) OR (II) ANY ADVANCES OR THE
USE OR PROPOSED USE OF THE PROCEEDS THEREFROM (IN ALL CASES, WHETHER OR NOT
CAUSED OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR
SOLE NEGLIGENCE OF THE INDEMNIFIED PERSON), EXCEPT TO THE EXTENT ANY SUCH CLAIM,
DAMAGE, LIABILITY OR EXPENSE IS FOUND IN A FINAL, NONAPPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED PERSON’S
GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR MATERIAL BREACH OF ANY CREDIT DOCUMENT.
EACH OF THE BORROWER AND THE GUARANTOR ALSO AGREE THAT NO INDEMNIFIED PERSON
SHALL HAVE ANY LIABILITY (WHETHER DIRECT OR INDIRECT, IN CONTRACT OR TORT OR
OTHERWISE) TO THE BORROWER OR THE GUARANTOR OR THE BORROWER OR GUARANTOR’S
RESPECTIVE SUBSIDIARIES OR AFFILIATES OR TO ANY EQUITY HOLDERS OR CREDITORS OF
THE BORROWER OR THE GUARANTOR ARISING OUT OF, RELATED TO OR IN CONNECTION WITH
ANY ASPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT TO THE EXTENT OF
DIRECT, AS OPPOSED TO SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE, DAMAGES
DETERMINED IN A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED PERSON’S GROSS NEGLIGENCE,
WILLFUL MISCONDUCT OR MATERIAL BREACH OF ANY CREDIT DOCUMENT. NOTWITHSTANDING
ANY OTHER PROVISION CONTAINED HEREIN, NO INDEMNIFIED PERSON SHALL BE LIABLE FOR
ANY DAMAGES ARISING FROM THE USE BY OTHERS OF INFORMATION OR OTHER MATERIALS
OBTAINED THROUGH ELECTRONIC TELECOMMUNICATIONS OR OTHER INFORMATION TRANSMISSION
SYSTEMS, OTHER THAN FOR DIRECT OR ACTUAL DAMAGES RESULTING FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PERSON OR FROM SUCH
INDEMNIFIED PERSON’S MATERIAL BREACH OF ANY CREDIT DOCUMENT, IN EACH CASE, AS
DETERMINED BY A FINAL AND NONAPPEALABLE JUDGMENT OF A COURT OF COMPETENT
JURISDICTION.

Section 10.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of a Default pursuant to Section 8.01(a) or (b) the making of the
request or the granting of the consent specified by Section 8.01 to authorize
the Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 8.01, each Bank (other than a Defaulting Bank) is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Bank or any affiliate of such Bank to or for the credit or
the account of the Borrower or the Guarantor (but not any other Person) against
any and all of the obligations of the Borrower or the Guarantor now or hereafter
existing under the Credit Documents, irrespective of whether or not such Bank
shall have made any demand under this Agreement or any Credit Document and
although such obligations may be unmatured, provided that no Bank shall exercise
such set-off rights with respect to deposits that such Bank knows are held by
the Borrower or the Guarantor for the benefit of another Person (such deposits,
“Third Party Funds”), and each Bank agrees that if it has exercised its set-off
rights under this Section 10.05 with respect to Third Party Funds, such Bank
shall promptly

 

56



--------------------------------------------------------------------------------

return such Third Party Funds to the Borrower or the Guarantor, as applicable,
provided further that in the event that any Defaulting Bank shall receive any
property of the Borrower or Guarantor or payment (including by purported right
of set off or otherwise), (x) all amounts so received shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, shall be
segregated by such Defaulting Bank from its other funds and deemed held in trust
for the benefit of the Administrative Agent and the other Banks, and (y) the
Defaulting Bank shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Debt and other obligations owing to such
Defaulting Bank as to which it received such property or payment. Each Bank
agrees to notify the Borrower and the Guarantor promptly after such set-off and
application made by such Bank, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Bank under this Section 10.05 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which such Bank may
have.

Section 10.06. Bank Assignments and Participations. (a) Assignments. Any Bank
may assign to one or more banks or other entities all or any portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of any of its Revolving Credit Commitments or Term Loan
Commitments, any Advances owing to it, and any Notes held by it) with the
consent, not to be unreasonably withheld, of the Administrative Agent, provided,
however, that (i) each such assignment of an assigning Bank’s Revolving Credit
Commitment or Term Loan Commitment shall be of a constant, and not a varying,
percentage of all of such Bank’s rights and obligations under this Agreement in
respect of such Revolving Credit Commitment or Term Loan Commitment, (ii) the
amount of each such resulting Revolving Credit Commitment or Term Loan
Commitment, as applicable, and applicable Advances of the assigning Bank (unless
it is assigning all its Revolving Credit Commitment or Term Loan Commitment) and
the assignee Bank pursuant to each such assignment (determined as of the date of
the Assignment with respect to such assignment) shall in no event be less than
$10,000,000 for any applicable Commitment and shall be an integral multiple of
$1,000,000 (unless each of the Borrower and the Administrative Agent consents),
(iii) each such assignment shall be to an Eligible Assignee, (iv) the parties to
each such assignment shall execute and deliver to the Administrative Agent, for
its acceptance and recording in the Register, an Assignment, together with any
Note or Notes subject to such assignment, and shall pay all legal and other
expenses in respect of such assignment and (v) the assignor or the assignee
shall pay to the Administrative Agent an assignment fee of $3,500 in connection
with such assignment (which shall be waivable by the Administrative Agent in its
sole discretion). Upon such execution, delivery, acceptance and recording, from
and after the effective date specified in each Assignment, which effective date
shall be at least three (3) Business Days after the execution thereof, (A) the
assignee thereunder shall be a party hereto for all purposes and, to the extent
that rights and obligations hereunder have been assigned to it pursuant to such
Assignment, have the rights and obligations of a Revolving Credit Bank or Term
Loan Bank, as applicable, hereunder and (B) such Bank thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment, relinquish its rights and be released from its obligations
to lend under this Agreement (and, in the case of an Assignment covering all or
the remaining portion of such Bank’s rights and obligations under this
Agreement, such Bank shall cease to be a party hereto).

 

57



--------------------------------------------------------------------------------

(b) Terms of Assignments. By executing and delivering an Assignment, the Bank
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto the matters set forth in paragraphs 2 and 3 of such
Assignment.

(c) The Register. The Administrative Agent shall maintain at its address
referred to on Schedule I a copy of each Assignment delivered to and accepted by
it and a register for the recordation of the names and addresses of the Banks
and all Commitments of, and principal amount of all Advances owing to, each Bank
from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent error, and the Borrower, the
Guarantor, the Administrative Agent and the Banks may treat each Person whose
name is recorded in the Register as a Bank hereunder for all purposes of this
Agreement. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Bank as a Defaulting Bank. The Register shall be available for inspection by the
Borrower, the Guarantor or any Bank at any reasonable time and from time to time
upon reasonable prior notice.

(d) Procedures. Upon its receipt of an Assignment executed by a Bank and an
assignee pursuant to the terms of this Agreement, the Administrative Agent
shall, if such Assignment has been completed and is in substantially the form of
the attached Exhibit C, and otherwise in conformity with this Section 10.06,
(i) accept such Assignment, (ii) record the information contained therein in the
Register, and (iii) give prompt notice thereof to the Borrower and the
Guarantor. Within five (5) Business Days after its receipt of such notice, the
Borrower, at its own expense, shall, if the assignee shall so request, execute
and deliver to the Administrative Agent, in exchange for any surrendered Note, a
new Note to the order of such assignee in an amount equal to the applicable
Commitment assumed by it pursuant to such Assignment and, if such assigning Bank
has retained any Commitment hereunder and so requests, a new Note to the order
of such Bank in an amount equal to the Commitment retained by it hereunder. Such
new Notes shall be dated the effective date of such Assignment and shall
otherwise be in substantially the form of the attached Exhibit A-1 or Exhibit
A-2, as applicable.

(e) Participations. Each Bank may sell participations to one or more banks or
other entities (other than a Defaulting Bank) in or to all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of any of its Commitments, any Advances owing to it, and any Notes
held by it), provided, however, that (i) such Bank’s obligations under this
Agreement (including, without limitation, all of its Commitments to the Borrower
hereunder) shall remain unchanged, (ii) such Bank shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Bank shall remain the holder of any such Notes for all purposes of
this Agreement, (iv) the Borrower, the Guarantor, the Administrative Agent and
the other Banks shall continue to deal solely and directly with such Bank in
connection with such Bank’s rights and obligations under this Agreement and
shall have no duties or responsibilities to the participant, (v) such Bank shall
not require the participant’s consent to any matter under this Agreement, except
for changes in the principal amount of such Bank’s Commitment, any Note payable
to such Bank, in each case, in which the participant has an interest, reductions
in such Bank’s fees or interest, in which the participant has an interest, the
date any amount in which the participant has an interest is due to such Bank
hereunder, or extending the Termination Date, and (vi) such Bank shall give
prompt notice to the Borrower of each such participation sold by such Bank. No
participant shall have any rights under any provisions of any of the Credit
Documents.

 

58



--------------------------------------------------------------------------------

(f) Permitted Assignments. Notwithstanding any other provision set forth in this
Agreement, any Bank may assign all or any portion of its rights under this
Agreement (including, without limitation, rights to payments of principal and/or
interest under any Notes held by it) to any subsidiary of such Bank or to any
Federal Reserve Bank, without notice to or consent from the Borrower or the
Administrative Agent, provided, however, that such Bank shall not be released
from any of its obligations hereunder as a result of such assignment.

(g) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Bank hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Advances previously requested, required to be
funded, but not funded by the Defaulting Bank, to each of which the applicable
assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in
full all payment liabilities then owed by such Defaulting Bank to the
Administrative Agent or any Banks hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Advances in
accordance with its applicable Commitment. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Bank
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Bank for all purposes of this Agreement until such
compliance occurs.

Section 10.07. Governing Law. This Agreement, the Notes and the other Credit
Documents shall be governed by, and construed in accordance with, the laws of
the State of Texas (except that Chapter 346 of the Texas Finance Code, which
regulates certain revolving credit loan accounts, shall not apply to this
Agreement or any other Credit Document).

Section 10.08. Interest. (a) It is the intention of the parties hereto that the
Administrative Agent and each Bank shall conform strictly to Applicable Usury
Laws from time to time in effect. Accordingly, if the transactions with the
Administrative Agent or any Bank contemplated hereby would be usurious under
Applicable Usury Laws, then, in that event, notwithstanding anything to the
contrary in this Agreement, the Notes, or any other agreement entered into in
connection with or as security for this Agreement or the Notes, it is agreed as
follows: (i) the aggregate of all consideration which constitutes interest under
Applicable Usury Laws that is contracted for, taken, reserved, charged or
received by the Administrative Agent or such Bank, as the case may be, under
this Agreement, the Notes, or under any other agreement entered into in
connection with or as security for this Agreement or the Notes shall under no
circumstances exceed the maximum amount allowed by such Applicable Usury Laws
and any excess shall be canceled automatically and, if theretofore paid, shall
at the option of the Administrative Agent or such Bank, as the case may be, be
credited by the Administrative Agent or such Bank, as the case may be, on the
principal amount of the obligations owed to the

 

59



--------------------------------------------------------------------------------

Administrative Agent or such Bank, as the case may be, by the Borrower or
refunded by the Administrative Agent or such Bank, as the case may be, to the
Borrower, and (ii) in the event that the maturity of any Advance or other
obligation payable to the Administrative Agent or such Bank, as the case may be,
is accelerated or in the event of any required or permitted prepayment, then
such consideration that constitutes interest under Applicable Usury Laws, may
never include more than the maximum amount allowed by such Applicable Usury Laws
and excess interest, if any to the Administrative Agent or such Bank, as the
case may be, provided for in this Agreement or otherwise shall be canceled
automatically as of the date of such acceleration or prepayment and, if
theretofore paid, shall, at the option of the Administrative Agent or such Bank,
as the case may be, be credited by the Administrative Agent or such Bank, as the
case may be, on the principal amount of the obligations owed to the
Administrative Agent or such Bank, as the case may be, by the Borrower or
refunded by the Administrative Agent or such Bank, as the case may be, to the
Borrower.

(b) In the event that at any time the rate of interest applicable to any Advance
made by any Bank would exceed the Maximum Rate, thereby causing the interest
payable under this Agreement or the Notes to be limited to the Maximum Rate,
then any subsequent reductions in the applicable rate of interest hereunder or
under the Notes shall not reduce the rate of interest charged hereunder or under
the Notes below the Maximum Rate until the total amount of interest accrued
under this Agreement and the Notes from and after the date hereof equals the
amount of interest that would have accrued hereon or thereon if the rates of
interest otherwise applicable to this Agreement and the Notes (without
limitation by the Maximum Rate) had at all times been in effect. In the event
that upon the final payment of all of the Advances made by any Bank and
termination of all of the Commitments of such Bank, the total amount of interest
paid to such Bank hereunder and under the Notes is less than the total amount of
interest which would have accrued if the interest rates applicable to such
Advances pursuant to Section 2.07(a) and (b) had at all times been in effect,
then the Borrower agrees to pay to such Bank, to the extent permitted by
Applicable Usury Laws, an amount equal to the excess of (a) the lesser of
(i) the amount of interest which would have accrued on such Advances if the
Maximum Rate had at all times been in effect or (ii) the amount of interest
rates applicable to such Advances pursuant to Section 2.07(a) and (b) had at all
times been in effect over (b) the amount of interest otherwise accrued on such
Advances in accordance with this Agreement.

(c) The maximum non-usurious rate of interest shall be determined, subject to
any applicable Federal law to the extent that it permits Banks to contract for,
charge, reserve or receive a greater amount of interest than under the Texas
Finance Code or other laws of the State of Texas, by utilizing the applicable
weekly ceiling from time to time in effect pursuant to Chapter 303 of the Texas
Finance Code. Pursuant to Section 346.004 of the Texas Finance Code, the parties
hereto agree that in no event will the provisions of Chapter 346 of the Texas
Finance Code be applicable to the transactions contemplated by the Credit
Documents.

Section 10.09. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

 

60



--------------------------------------------------------------------------------

Section 10.10. Survival of Agreements, Representations and Warranties, Etc. All
warranties, representations and covenants made by the Borrower or the Guarantor
or any officer of the Borrower or the Guarantor herein or in any certificate or
other document delivered in connection with this Agreement shall be considered
to have been relied upon by the Banks and shall survive the issuance and
delivery of the Notes and the making of the Advances regardless of any
investigation. The indemnities and other obligations of the Borrower contained
in this Agreement, and the indemnities by the Banks in favor of the Agent and
its officers, directors, employees and agents, will survive the repayment of the
Advances and the termination of this Agreement.

Section 10.11. The Borrower’s Right to Apply Deposits. In the event that any
Bank is placed in receivership or enters a similar proceeding, the Borrower may,
to the full extent permitted by law, make any payment due to such Bank
hereunder, to the extent of finally collected unrestricted deposits of the
Borrower in U.S. Dollars held by such Bank, by giving notice to the
Administrative Agent and such Bank directing such Bank to apply such deposits to
such indebtedness. If the amount of such deposits is insufficient to pay such
indebtedness then due and owing in full, the Borrower shall pay the balance of
such insufficiency in accordance with this Agreement.

Section 10.12. Confidentiality. Each Bank and the Administrative Agent agree
that they will not disclose without the prior consent of the Borrower and the
Guarantor (other than to the Joint Lead Arrangers or any Bank and the
affiliates, employees, agents, auditors, accountants, counsel, representatives
or other professional advisors (legal or otherwise) of the Administrative Agent,
the Joint Lead Arrangers or any Bank who have a contractual, fiduciary or
professional duty to maintain the confidentiality of the information and not
breach such duty) any information with respect to the Borrower or the Guarantor
or their Subsidiaries which is furnished pursuant to this Agreement and which is
not disclosed in an SEC Filing, a report to stockholders, a press release, or
has otherwise become generally available to the public otherwise than through a
breach hereof (the “Confidential Information”), provided that any Bank may
disclose any such Confidential Information (a) as may be required or appropriate
in any report, statement or testimony submitted to or required by any municipal,
state or Federal regulatory body having or claiming to have jurisdiction over
such Bank or submitted to or required or requested by the Board of Governors of
the Federal Reserve System or the Federal Deposit Insurance Corporation or
similar organizations (whether in the United States of America or elsewhere) or
their successors, (b) as may be required or appropriate in response to any
summons or subpoena in connection with any litigation, (c) in order to comply
with any law, order, regulation or ruling applicable to such Bank, and (d) to an
assignee or participant or prospective assignee or participant in connection
with any contemplated transfer of any of the Notes or any interest therein by
such Bank, provided that (i) such assignee or participant or prospective
assignee or participant executes an agreement with the Borrower and the
Guarantor agreeing to comply with the provisions contained in this Section 10.12
and (ii) unless a Default has occurred and is continuing, no Confidential
Information may be disclosed to any participant or prospective participant,
other than a participant or a prospective participant that is (A) a Bank or any
Affiliate of any Bank or (B) a commercial bank or financial institution, in each
case with an office in the United States of America, without the Company’s prior
written consent. In the event that the Administrative Agent or any Bank becomes
legally compelled or otherwise obligated to disclose any of the Confidential
Information (other than to regulatory or supervisory authorities having

 

61



--------------------------------------------------------------------------------

jurisdiction over such Bank) and unless otherwise prohibited by applicable laws
or regulations, such Person will promptly, after obtaining knowledge of its
obligation to disclose such information, provide the Borrower with notice so
that the Borrower may seek a protective order or other appropriate remedy or
waive compliance with this Section. In the event such protective order or other
remedy is not obtained, such Person will furnish only that portion of the
Confidential Information which it is advised by legal counsel is legally
required and will exercise its best efforts to obtain reliable assurances that
confidential treatment will be accorded the Confidential Information. In the
event that compliance with this Section is waived by the Borrower, such Person
may disclose any and all information at issue without liability to the Borrower,
the Guarantor or any other Person. Notwithstanding the foregoing, the
Administrative Agent and each Bank may, and the Borrower hereby authorizes the
Administrative Agent and each Bank to, include references to the Borrower, its
Subsidiaries and the Guarantor, and utilize any logo or other distinctive symbol
associated with the Borrower, its Subsidiaries and the Guarantor, solely in
connection with any advertising, promotion or marketing undertaken by the
Administrative Agent or such Bank in the ordinary course of its business, or,
subject to the Borrower’s prior review and approval of any such action by the
Administrative Agent or such Bank (which approval shall not be unreasonably
withheld), outside of the ordinary course of its business. Each of the
Administrative Agent and the Banks acknowledges that (a) it has no interest or
right in any logo or other distinctive symbol associated with the Borrower, its
Subsidiaries or the Guarantor, except for the limited right to use as expressly
permitted by the preceding sentence, and no other rights of any kind are granted
hereunder, by implication or otherwise, and (b) the Borrower, such Subsidiary or
the Guarantor, as applicable, is the sole and exclusive owner of all right,
title and interest in such logo or other distinctive symbol associated with the
Borrower, its Subsidiaries or the Guarantor.

Section 10.13. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Borrower, the Guarantor, the Administrative Agent, each Bank
and their respective successors and permitted assigns, except that the Borrower
and the Guarantor shall not have the right to assign any of their respective
rights hereunder or any interest herein without the prior written consent of the
Banks. The rights of the Banks to assign this Agreement are set forth in and are
subject to the provisions of Section 10.16.

Section 10.14. ENTIRE AGREEMENT. PURSUANT TO SECTION 26.02 OF THE TEXAS BUSINESS
AND COMMERCE CODE, A LOAN AGREEMENT IN WHICH THE AMOUNT INVOLVED IN THE LOAN
AGREEMENT EXCEEDS $50,000 IN VALUE IS NOT ENFORCEABLE UNLESS THE LOAN AGREEMENT
IS IN WRITING AND SIGNED BY THE PARTY TO BE BOUND OR THAT PARTY’S AUTHORIZED
REPRESENTATIVE.

THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN LOAN AGREEMENT,
AND ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED
INTO THE LOAN AGREEMENT. THIS WRITTEN AGREEMENT, THE CREDIT DOCUMENTS, THE
COMMITMENT LETTER, THE BANK OF AMERICA FEE LETTER, THE JPMCB FEE LETTER AND THE
UPFRONT FEE LETTER REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 

62



--------------------------------------------------------------------------------

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES; PROVIDED THAT IN
CASE OF A CONFLICT BETWEEN THE COMMITMENT LETTER AND THIS AGREEMENT, THIS
AGREEMENT SHALL CONTROL.

Section 10.15. USA PATRIOT ACT. Each Bank that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Bank) hereby notifies the Borrower and the Guarantor that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, the Guarantor and their respective
Subsidiaries, which information includes the name and address of the Borrower
and other information that will allow such Bank or the Administrative Agent, as
applicable, to identify the Borrower, the Guarantor and their respective
Subsidiaries in accordance with the Act. The Borrower, the Guarantor and their
respective Subsidiaries shall, promptly following a reasonable request by the
Administrative Agent or any Bank, provide all documentation and other
information that the Administrative Agent or such Bank requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

Section 10.16. No Fiduciary Relationship. Each of the Borrower and the
Guarantor, on behalf of itself and its Subsidiaries, agrees that in connection
with all aspects of the transactions contemplated hereby and any communications
in connection therewith, the Borrower, the Guarantor, the other Subsidiaries and
their Affiliates, on the one hand, and the Administrative Agent, the Banks and
their Affiliates, on the other hand, will have a business relationship that does
not create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, the Banks or their Affiliates, and no such duty will be
deemed to have arisen in connection with any such transactions or
communications.

Section 10.17. Severability. If any provision of this Agreement or the other
Credit Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Credit Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 10.17, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Bank shall be limited by any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.

Section 10.18. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT

 

63



--------------------------------------------------------------------------------

OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
THE ADMINISTRATIVE AGENT, THE BORROWER AND GUARANTOR EACH HEREBY ACKNOWLEDGE
THAT THE UNITED STATES ADDRESS DESIGNATED PURSUANT TO SECTION 10.02 SHALL BE
SUCH PERSON’S ADDRESS FOR PURPOSES OF SERVICE OF PROCESS HEREUNDER.

[The balance of this page has been intentionally left blank.]

 

64



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWER: BRINKER INTERNATIONAL, INC. By:  

/s/ Charles M. Sonsteby

Name:   Charles M. Sonsteby Title:   Executive Vice President and
Chief Financial Officer GUARANTOR: BRINKER RESTAURANT CORPORATION By:  

/s/ Jeffrey Hoban

Name:   Jeffrey Hoban Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A. By:  

/s/ Mollie S. Canup

Name:   Mollie S. Canup Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

REVOLVING CREDIT BANKS AND TERM LOAN BANKS:

 

Revolving Credit Commitment:   BANK OF AMERICA, N.A. $32,000,000.00       By:  

/s/ John H. Schmidt

  Name:   John H. Schmidt Term Loan Commitment:   Title:   Vice President
$32,000,000.00    

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Revolving Credit Commitment:

  JPMORGAN CHASE BANK, N.A. $32,000,000.00      

By:

 

/s/ James R. Dolphin

  Name:   James R. Dolphin Term Loan Commitment:   Title:   Managing Director
$32,000,000.00    

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Revolving Credit Commitment:   REGIONS BANK $22,000,000.00     Term Loan
Commitment:   By:  

/s/ Brad Campbell

  Name:   Brad Campbell $22,000,000.00   Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Revolving Credit Commitment:   COMPASS BANK $22,000,000.00     Term Loan
Commitment:   By:  

/s/ Ramon Garcia

  Name:   Ramon Garcia $22,000,000.00   Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Revolving Credit Commitment:   WELLS FARGO BANK, N.A. $22,000,000.00     Term
Loan Commitment:   By:  

/s/ Darcy McLaren

  Name:   Darcy McLaren $22,000,000.00   Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Revolving Credit Commitment:   THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
$17,500,000.00     Term Loan Commitment:       By:  

/s/ D. Barnell

$17,500,000.00   Name:   D. Barnell   Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Revolving Credit Commitment:   US BANK NATIONAL ASSOCIATION $17,500,000.00    
Term Loan Commitment:   By:  

/s/ Blake Malia

  Name:   Blake Malia $17,500,000.00   Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Revolving Credit Commitment:   COMERICA BANK $12,500,000.00     Term Loan
Commitment:   By:  

/s/ Catherine M. Young

  Name:   Catherine M. Young $12,500,000.00   Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Revolving Credit Commitment:   RAYMOND JAMES BANK, FSB $12,500,000.00     Term
Loan Commitment:   By:  

/s/ Thomas F. Macina

  Name:   Thomas F. Macina $12,500,000.00   Title:   Executive Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Revolving Credit Commitment:   GREENSTONE FARM CREDIT SERVICES, ACA/FLCA
$10,000,000.00     Term Loan Commitment:       By:  

/s/ Jeff Pavlik

$10,000,000.00   Name:   Jeff Pavlik   Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF REVOLVING CREDIT NOTE

 

U.S.$            

   Dated: [                    ],  20        

FOR VALUE RECEIVED, the undersigned, Brinker International, Inc., a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                 (the “Revolving Credit Bank”) or its registered assigns, for
the account of its Applicable Lending Office (as defined in the Credit Agreement
referred to below) or any other office designated by the Revolving Credit Bank,
the principal amount of each Revolving Credit Advance (as defined below) made by
the Revolving Credit Bank to the Borrower pursuant to the Credit Agreement on
the date such Revolving Credit Advance is due and payable as set forth in the
Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.

The Borrower further promises to pay interest, on demand, on any overdue
principal and, to the extent permitted by applicable law, overdue interest from
their due dates at such interest rates as are specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to Bank of America, N.A., as Administrative Agent, at the Administrative
Agent’s Office (as defined in the Credit Agreement referred to below), in same
day funds. Each Revolving Credit Advance made by the Revolving Credit Bank to
the Borrower and the maturity thereof, and all payments made on account of
principal thereof and interest thereon and the respective dates thereof, shall
be recorded by the Revolving Credit Bank and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Revolving Credit
Note; provided, however, that failure of the Revolving Credit Bank to make such
notation or any error therein shall not in any manner affect the obligations of
the Borrower under this Revolving Credit Note or the Credit Agreement.

This Revolving Credit Note is one of the Notes referred to in, and is subject to
and entitled to the benefits of, the Credit Agreement, dated as of June 22, 2010
(as it may be amended, amended and restated, restated, supplemented or modified
from time to time in accordance with its terms, the “Credit Agreement”), among
the Borrower, Brinker Restaurant Corporation, a Delaware corporation, as
Guarantor, the Revolving Credit Bank and certain other banks parties thereto
(collectively, the “Banks”) and Bank of America, N.A., as Administrative Agent
for the Banks. The Credit Agreement, among other things, (a) provides for the
making of revolving credit advances (the “Revolving Credit Advances”) by the
Revolving Credit Bank to the Borrower from time to time pursuant to
Section 2.01(a) of the Credit Agreement in an aggregate outstanding amount not
to exceed at any time the U.S. dollar amount first above mentioned and
(b) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified. Capitalized terms used herein



--------------------------------------------------------------------------------

which are not defined herein and are defined in the Credit Agreement are used
herein as therein defined.

The Borrower hereby waives presentment for payment, notice of nonpayment,
demand, protest, notice of protest, notice of dishonor, notice of intent to
accelerate, notice of acceleration and any other notice of any kind, except as
provided in the Credit Agreement. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.

This Revolving Credit Note and the Revolving Credit Advances evidenced hereby
may be transferred in whole or in part only by registration of such transfer on
the Register maintained for such purpose by or on behalf of the undersigned as
provided in Section 10.06(c) of the Credit Agreement.

This Revolving Credit Note shall be governed by, and construed in accordance
with, the laws of the State of Texas (except that Chapter 346 of the Texas
Finance Code, which regulates certain revolving credit loan accounts, shall not
apply to this Revolving Credit Note).

 

BRINKER INTERNATIONAL, INC. By:     Name:     Title:    

 

A-2



--------------------------------------------------------------------------------

REVOLVING CREDIT ADVANCES, MATURITIES

AND PAYMENTS OF PRINCIPAL AND INTEREST

 

Borrowing
Date

  Amount and
Type of
Revolving
Credit
Advance   Rate of
Interest
Applicable
to  Revolving
Credit
Advance   Amount of
Principal
Paid or
Prepaid   Amount of
Interest
Paid or
Prepaid   Unpaid
Principal
Balance   Notation
Made By                                                                        
                                                                               
                                                                               
                                                                               
                                                           

 

A-3



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF TERM LOAN NOTE

 

U.S. $                Dated: [                    ], 20        

FOR VALUE RECEIVED, the undersigned, Brinker International, Inc., a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                 (the “Term Loan Bank”) or its registered assigns, for the
account of its Applicable Lending Office (as defined in the Credit Agreement
referred to below) or any other office designated by the Term Loan Bank, the
principal amount of each Term Loan Advance (as defined below) made by the Term
Loan Bank to the Borrower pursuant to the Credit Agreement on the date such Term
Loan Advance is due and payable as set forth in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan Advance from the date of such Term Loan Advance until such principal
amount is paid in full, at such interest rates, and payable at such times, as
are specified in the Credit Agreement.

The Borrower further promises to pay interest, on demand, on any overdue
principal and, to the extent permitted by applicable law, overdue interest from
their due dates at such interest rates as are specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to Bank of America, N.A., as Administrative Agent, at the Administrative
Agent’s Office (as defined in the Credit Agreement referred to below), in same
day funds. Each Term Loan Advance made by the Term Loan Bank to the Borrower and
the maturity thereof, and all payments made on account of principal thereof and
interest thereon and the respective dates thereof, shall be recorded by the Term
Loan Bank and, prior to any transfer hereof, endorsed on the grid attached
hereto which is part of this Term Loan Note; provided, however, that failure of
the Term Loan Bank to make such notation or any error therein shall not in any
manner affect the obligations of the Borrower under this Term Loan Note or the
Credit Agreement.

This Term Loan Note is one of the Notes referred to in, and is subject to and
entitled to the benefits of, the Credit Agreement, dated as of June 22, 2010 (as
it may be amended, amended and restated, restated, supplemented or modified from
time to time in accordance with its terms, the “Credit Agreement”), among the
Borrower, Brinker Restaurant Corporation, a Delaware corporation, as Guarantor,
the Term Loan Bank and certain other banks parties thereto (collectively, the
“Banks”) and Bank of America, N.A., as Administrative Agent for the Banks. The
Credit Agreement, among other things, (a) provides for the making of term loan
advances (the “Term Loan Advances”) by the Term Loan Bank to the Borrower on the
Effective Date pursuant to Section 2.01(b) of the Credit Agreement in an
aggregate outstanding amount not to exceed at any time the U.S. dollar amount
first above mentioned and (b) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified. Capitalized terms used herein which are
not defined herein and are defined in the Credit Agreement are used herein as
therein defined.



--------------------------------------------------------------------------------

The Borrower hereby waives presentment for payment, notice of nonpayment,
demand, protest, notice of protest, notice of dishonor, notice of intent to
accelerate, notice of acceleration and any other notice of any kind, except as
provided in the Credit Agreement. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.

This Term Loan Note and the Term Loan Advances evidenced hereby may be
transferred in whole or in part only by registration of such transfer on the
Register maintained for such purpose by or on behalf of the undersigned as
provided in Section 10.06(c) of the Credit Agreement.

This Term Loan Note shall be governed by, and construed in accordance with, the
laws of the State of Texas.

 

BRINKER INTERNATIONAL, INC. By:     Name:     Title:    

 

A-2



--------------------------------------------------------------------------------

TERM LOAN ADVANCES, MATURITIES

AND PAYMENTS OF PRINCIPAL AND INTEREST

 

Borrowing

Date

  Amount and
Type of
Term Loan
Advance   Rate of
Interest
Applicable
to Term
Loan
Advance   Amount of
Principal
Paid or
Prepaid   Amount of
Interest
Paid or
Prepaid   Unpaid
Principal
Balance   Notation
Made By                                                                        
                                                                               
                                                                               
                                                                               
                                                           

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF BORROWING

[Date]

Bank of America, N.A., as Administrative Agent

for the Banks parties

to the Credit Agreement

referred to below

101 North Tryon Street

One Independence Center

Mail Code: NC1-001-04-39

Charlotte, NC 28255-0001

Attention: Nilesh Patel

Telecopy: 704/719.8870

Ladies and Gentlemen:

The undersigned, Brinker International, Inc., a Delaware corporation (the
“Borrower”), refers to the Credit Agreement, dated as of June 22, 2010 (as
amended, amended and restated, restated, supplemented or modified from time to
time in accordance with its terms, the “Credit Agreement”; capitalized terms
defined therein and not defined herein being used herein as therein defined),
among the undersigned, Brinker Restaurant Corporation, a Delaware corporation,
as Guarantor, certain Banks parties thereto, and Bank of America, N.A., as
Administrative Agent, and hereby gives you notice, irrevocably pursuant to
Section 2.02 of the Credit Agreement, that the undersigned hereby requests
a Borrowing under the Credit Agreement, and in that connection sets forth below
the information relating to such Borrowing (the “Proposed Borrowing”) as
required by Section 2.02 of the Credit Agreement:

 

A Borrowing of:

  

[Revolving Credit Advances] [Term Loan

Advances]1

Borrowing Date of Borrowing (which is a

Business Day)

  

 

  

Aggregate Principal Amount of

Borrowing2

  

 

 

1 NB – Term Loan Advances are only available on the Effective Date.

2 For Revolving Credit Advances: not less than $10,000,000 or greater than the
unused Total Revolving Credit Commitment and in integral multiples of
$1,000,000. Term Loan Advances made on the Effective Date must equal the
aggregate Term Loan Commitments.

 

B-1



--------------------------------------------------------------------------------

Type of Advance

  

[Eurodollar Rate Advance] [Base Rate

Advance]

  

For Eurodollar Rae Advances:

  

with an Interest Period of [1] [2] [3] [6]

months

The Borrower hereby requests that the proceeds of the Borrowing requested
hereunder be remitted by the Administrative Agent to the following account of
the Borrower:

 

Wire To:

  

 

ABA:

  

 

Account #:

  

 

Account Location:

  

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(a)    the representations and warranties contained in Article V of the Credit
Agreement are true and correct in all material respects on and as of the date of
the Proposed Borrowing, before and after giving effect to the Proposed Borrowing
and to the application of the proceeds therefrom, as though made on and as of
such date, except to the extent that such representations and warranties refer
to an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date and the representations and warranties
contained in Section 5.04(a) of the Credit Agreement shall be deemed to refer to
the most recent statements furnished pursuant to Section 6.02(c) of the Credit
Agreement;

(b)    no event has occurred and is continuing, or would result from the
Proposed Borrowing or from the application of the proceeds therefrom, which
constitutes or with the giving of notice, the lapse of time or both, would
constitute a Default; and

(c)    after giving effect to the Proposed Borrowing of Revolving Credit
Advances and all other Borrowings of Revolving Credit Advances which have been
requested on or prior to the date of the Proposed Borrowing of Revolving Credit
Advances but which have not been made prior to such date, the aggregate
principal amount of Revolving Credit Advances owing to any Revolving Credit Bank
will not exceed the Total Revolving Credit Commitment of such Revolving Credit
Bank.

(d)    with respect to the Borrowing of Term Loan Advances (which may only be
made on the Effective Date), after giving effect to such Borrowing of Term Loan
Advances, the aggregate principal amount of the Term Loan Advances owing to any
Term Loan Bank will not exceed the aggregate Term Loan Commitment of such Term
Loan Bank.

Very truly yours,

 

B-2



--------------------------------------------------------------------------------

BRINKER INTERNATIONAL, INC.

 

By:                                                                   

Name:                                                            

Title:                                                               

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]3 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]4 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]5 hereunder are several and not joint.]6
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a [Revolving
Credit Bank][Term Loan Bank]][their respective capacities as [Revolving Credit
Banks][Term Loan Banks]] under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of [the Assignor][the respective Assignors] under the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a [Revolving Credit Bank][Term Loan
Bank])][the respective Assignors (in their respective capacities as [Revolving
Credit Banks][Term Loan Banks])] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or

 

3 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

4 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

5 Select as appropriate.

6 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

C-1



--------------------------------------------------------------------------------

in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

 

1.

   Assignor[s]:                       

2.

   Assignee[s]:                           [if applicable, for each Assignee,
indicate Affiliate of [identify Bank]]  

3.

   Borrower:      

BrinkerInternational, Inc.

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

5. Credit Agreement: Credit Agreement, dated as of June 22, 2010 among the
Borrower, Brinker Restaurant Corporation, as Guarantor, the Banks from time to
time party thereto, and the Administrative Agent.

6. Assigned Interest:

 

C-2



--------------------------------------------------------------------------------

Assignor[s]7

   Assignee[s]8    Facility
Assigned9    Aggregate
Amount of
[Revolving
Credit
Commitments]
[Term Loan
Advances]
for all
[Revolving
Credit
Banks][Term
Loan Banks]10    Amount of
[Revolving
Credit
Commitments]
[Term Loan
Advances]
Assigned    Percentage
Assigned of
[Revolving
Credit
Commitments]/
[Term Loan
Advances]11     CUSIP
Number          $                         $                                     
%             $      $                                      %             $     
$                                      %   

[7. Trade Date:                      ]12

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:    

 

 

7 List each Assignor, as appropriate.

8 List each Assignee, as appropriate.

9 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment” or “Term Loan Advances”).

10 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

11 Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances
of all Revolving Credit Banks or Term Loan Banks, as applicable, thereunder.

12 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

C-3



--------------------------------------------------------------------------------

 

Name:

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:      

Name:

Title:

Accepted:

 

BANK OF AMERICA, N.A., as
Administrative Agent

By:      

Name:

Title:

[Consented to:]13

 

BRINKER INTERNATIONAL, INC. By:      

Name:

Title:

 

 

13 To be added only if the consent of the Borrower is required pursuant to the
terms of the Credit Agreement. The consent of the Borrower shall not be required
if a Default has occurred and is continuing and in the case of assignments to a
Bank or any Affiliate of any Bank.

 

C-4



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1.    Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Credit
Document.

1.2.    Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a [Revolving Credit Bank][Term Loan Bank]
under the Credit Agreement, (ii) it meets all the requirements to be an assignee
under Section 10.06 of the Credit Agreement (subject to such consents, if any,
as may be required thereunder), (iii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement as a [Revolving Credit
Bank][Term Loan Bank] thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a [Revolving Credit Bank][Term
Loan Bank] thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by [the][such] Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.02(c) thereof, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other [Revolving Credit Bank][Term
Loan Bank] and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Non-U.S. Bank, attached hereto is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other [Revolving Credit Bank][Term Loan Bank], and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit

 

C-5



--------------------------------------------------------------------------------

Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a [Revolving Credit Bank][Term Loan Bank].

2.     Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3.    General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Texas.

 

C-6



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF LEGAL OPINION OF BORROWER’S AND GUARANTOR’S COUNSEL

June         , 2010

To each of the Banks as defined in the

Credit Agreement herein described

and to Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

This opinion is furnished to you pursuant to Section 3.01(a)(iv) of the
$400,000,000 Credit Agreement, dated as of June         , 2010 (the “Credit
Agreement”), among Brinker International, Inc., a Delaware corporation, as
borrower (the “Borrower”); Brinker Restaurant Corporation, a Delaware
corporation, as guarantor (the “Guarantor”); the banks party thereto (the
“Banks”); and Bank of America, N.A., as Administrative Agent for the Banks (in
such capacity, the “Administrative Agent”). Capitalized terms defined in the
Credit Agreement are used herein with the same meaning unless otherwise defined
herein.

DOCUMENTS EXAMINED

In our capacity as special counsel for the Borrower and the Guarantor, we have
examined the originals, copies or forms, certified or otherwise identified to
our satisfaction, of the following documents (items (i) and (ii)below, the
“Documents”):

(i) The Credit Agreement;

(ii) The Notes issued on the date hereof, if any (the “Notes”);

(iii) Certificate of Incorporation of the Borrower as filed with the Secretary
of State of Delaware on September 30, 1983 and all amendments thereto through
the date hereof (the “Borrower Certificate of Incorporation”);

(iv) Certificate of Incorporation of the Guarantor as filed with the Secretary
of State of Delaware on June 19, 1990 and all amendments thereto through the
date hereof (the “Guarantor Certificate of Incorporation”);

(v) Bylaws of the Borrower (the “Borrower Bylaws”);

(vi) Bylaws of the Guarantor (the “Guarantor Bylaws”) and

(vii) The certificates (including attachments) delivered to the Administrative
Agent pursuant to Sections 3.01(a) and (g) of the Credit Agreement.

 

D-1



--------------------------------------------------------------------------------

In addition, we have examined and relied upon such certificates of public
officials and other certificates, opinions and instruments as we have deemed
relevant and necessary as a basis for our opinion hereinafter set forth. As to
matters of fact material to our opinion, we have, when relevant facts were not
independently established, relied upon certificates of representatives of the
Borrower and the Guarantor and upon representations and warranties set forth in
the Credit Agreement, and have not conducted any special inquiry or
investigation in respect of such matters.

As used herein, (i) “Disclosed” means disclosed in the Credit Agreement or the
SEC Filings of the Borrower filed with the SEC prior to the date hereof and
(ii) “Knowledge” means the current, actual knowledge of the attorneys of this
firm who are involved in the representation of the Borrower and the Guarantor in
connection with the transactions contemplated by the Credit Agreement, without
any independent investigation.

ASSUMPTIONS

In rendering this opinion, we have assumed, with your consent and without any
independent investigation, all of the following:

(A)    the genuineness of all signatures (other than those of the officers of
the Borrower and the Guarantor who executed the Credit Agreement and the Notes),
the authenticity of all documents submitted to us as originals and the
conformity to authentic original documents of all documents submitted as
certified, conformed or photostatic copies;

(B)    that each of the parties to the Documents other than the Borrower and the
Guarantor (the “Other Parties”) is duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or formation and
has full power and authority to execute, deliver and perform its obligations
under each of the Documents to which it is a party, that each of the Documents
has been duly authorized, executed and delivered by each of the Other Parties
thereto, that each of the Documents constitutes a valid and legally binding
obligation of each of the Other Parties thereto and is enforceable against the
Other Parties in accordance with its terms, that each of the Other Parties has
fulfilled and complied with its obligations under the Documents to the extent
required thereunder to date, and that the Borrower and the Guarantor have
received or will concurrently herewith receive the consideration provided in the
Documents to be received at or prior to the date hereof;

(C)    that all of the Documents will be performed strictly in accordance with
the terms thereof; and

(D)    that the representations and warranties as to factual matters contained
in the Documents are true and correct.

OPINION

Based upon the foregoing and having due regard for the legal considerations we
deem relevant, and subject to the further qualifications and limitations
hereinafter set forth, we are of the opinion that:

 

D-2



--------------------------------------------------------------------------------

1.    Each of the Borrower and the Guarantor is a corporation duly incorporated,
validly existing and in good standing under the Delaware General Corporation
Law, as amended (the “DGCL”), and has the corporate power and authority under
the DGCL to enter into and perform the Credit Agreement and the Notes.

2.    The execution and delivery by the Borrower of each of the Credit Agreement
and the Notes issued on the date hereof and the performance by the Borrower of
its obligations thereunder have been duly and validly authorized by all
necessary corporate action of the Borrower; each of the Credit Agreement and the
Notes issued on the date hereof has been duly executed and delivered by the
Borrower; and each of the Credit Agreement and the Notes issued on the date
hereof constitutes a valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its terms, in each case except as
enforcement of the Credit Agreement or the Notes may be limited by applicable
bankruptcy, insolvency, reorganization, arrangement, fraudulent transfer,
moratorium or other laws affecting creditors’ rights generally, and subject to
general equity principles and to limitations on availability of equitable
relief, including specific performance.

3.    The execution and delivery by the Guarantor of the Credit Agreement and
the performance by the Guarantor of its obligations thereunder have been duly
and validly authorized by all necessary corporate action of the Guarantor; the
Credit Agreement has been duly executed and delivered by the Guarantor; and the
Credit Agreement constitutes a valid and binding obligation of the Guarantor
enforceable against the Guarantor in accordance with its terms, except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
arrangement, fraudulent transfer, moratorium or other laws affecting creditors’
rights generally, and subject to general equity principles and to limitations on
availability of equitable relief, including specific performance.

4.    Neither the execution and delivery of the Credit Agreement or the Notes
issued on the date hereof nor the consummation of the transactions contemplated
therein will violate any provision of the Borrower Certificate of Incorporation,
the Guarantor Certificate of Incorporation, the Borrower Bylaws or the Guarantor
Bylaws, or to our Knowledge, conflict with or violate any statute, judgment,
order, decree or regulation or rule of any court, governmental authority or
arbitrator applicable or relating to the Borrower or the Guarantor.

5.    To our Knowledge and except as Disclosed, there are no actions, suits,
proceedings or claims or investigations pending or threatened against or
affecting the Borrower or the Guarantor or any of their respective properties
before any court, governmental agency or regulatory authority which would
(i) have a Material Adverse Effect or (ii) impair the ability of the Borrower or
the Guarantor to perform their obligations under the Credit Agreement or the
Notes issued on the date hereof.

6.    Neither the Borrower nor the Guarantor is an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

FURTHER QUALIFICATIONS AND LIMITATIONS

 

D-3



--------------------------------------------------------------------------------

The opinions expressed above are expressly subject to the following
qualifications and limitations:

(a)    We express no opinion as to (i) the specific remedy that any court or
other authority or body might grant in connection with the enforcement of rights
under any of the Documents, as to the availability of equitable remedies, as
such, in connection with the enforcement of such rights, or as to the effects of
the application of principles of equity (regardless of whether enforcement is
considered in proceedings in law or in equity), (ii) the application of any
securities laws to any of the transactions contemplated by any of the Documents,
or (iii) the effect of any environmental, antitrust or tax laws of the United
States of America or of the State of Texas.

(b)    We express no opinion as to the validity or enforceability of (i) any
provisions purporting to entitle a party to indemnification or release from
liability in respect of any matters arising in whole or in part by reason of any
illegal, wrongful, knowing or negligent act or omission of such party, (ii) any
provisions that purport to restrict access to or waive remedies or defenses, to
waive any rights to notices or to establish evidentiary standards, (iii) any
provisions relating to liquidated damages, set-offs, waivers, releases,
suretyship defenses, delays or omissions of enforcement of rights or remedies,
severability, consent judgments or summary proceedings, (iv) any provisions
purporting to irrevocably appoint attorneys-in-fact or other agents, (v) any
provisions purporting to restrict or limit transfer, alienation or encumbrancing
of property, (vi) any provisions that relate to submissions to jurisdiction,
waivers or ratifications of future acts, the rights of, third parties or
transferability of assets which by their nature are nontransferable,
(vii) provisions that contain any agreement to agree, or (viii) provisions that
purport to negate or control over present or future laws which are contrary to
such provisions.

(c)    To the extent that the opinions given in Sections 2, 3 and 4 constitute
opinions with respect to laws relating to usury, such opinions are expressly
limited to the opinion that the Credit Agreement and the Notes do not require
the payment of interest at a rate which is usurious. In rendering such opinion,
we have relied upon and assumed the applicability of Chapter 303 of the Texas
Finance Code, as currently in effect, and have assumed that (i) there are no
fees, points or other charges or forms of compensation to the Administrative
Agent, the Syndication Agent, or any Bank in respect of the Credit Agreement or
the issuance of the Notes or any commitment to pay any such charges or other
forms of compensation, other than those specifically disclosed in the Credit
Agreement, the Commitment Letter, the Bank of America Fee Letter, the JPMCB Fee
Letter, and the Upfront Fee Letter, (ii) all fees and charges provided for in
the Credit Agreement, the Commitment Letter, the Bank of America Fee Letter, the
JPMCB Fee Letter, and the Upfront Fee Letter to be paid by Borrower or Guarantor
to the Administrative Agent, the Syndication Agent or any Bank constitute bona
fide commitment fees, arrangement fees, or administrative agent’s fees, as
applicable, and not interest, (iii) all charges for reimbursement of services
paid to third parties will be for actual out-of-pocket expenses paid to third
parties for services actually rendered by such parties, (iv) the Administrative
Agent, the Syndication Agent, the Banks, the Borrower and the Guarantor will
comply with the “usury savings clause” and other provisions of the Credit
Agreement to the effect that the Borrower and the Guarantor will never be
required to pay interest (including all compensation that constitutes interest
under applicable law) on the Notes or otherwise in respect of the Credit
Agreement in

 

D-4



--------------------------------------------------------------------------------

excess of the maximum rate or amount of interest that may lawfully be contracted
for, charged or collected thereon or in connection therewith under applicable
Texas law (collectively, the “Savings Clauses”), and (v) in complying with the
provisions of the Saving Clauses, the Administrative Agent, the Syndication
Agent and such Bank will give due consideration to all fees, charges or other
compensation which under applicable Texas law may be or is deemed to be
interest.

(d)    We are members of the Bar of the State of Texas. This opinion relates
only to the Federal laws of the United States of America, the laws of the State
of Texas and the DGCL as currently in effect, and we express no opinion with
regard to any matters that may be governed or affected by any other laws.

(e)    This opinion is limited solely to the matters stated herein and no
opinion is to be inferred or may be implied beyond the matters expressly stated
herein.

The opinions expressed herein are solely for the benefit of you and your counsel
in connection with the transactions contemplated by the Credit Agreement and may
not be used or relied upon by any other person or entity or for any other
purpose whatsoever. The opinions expressed herein are as of the date first set
forth above, and we do not assume or undertake any responsibility or obligation
to supplement or to update such opinions to reflect any facts or circumstances
which may hereafter come to our attention or any changes in the laws which may
hereafter occur.

Very truly yours,

 

D-5



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

This certificate is delivered pursuant to Section 2.15(e) of the Credit
Agreement, dated as of June 22, 2010 (the “Credit Agreement”) among BRINKER
INTERNATIONAL, INC. (the “Borrower”), BRINKER RESTAURANT CORPORATION, as the
Guarantor, the Banks party thereto and BANK OF AMERICA, N.A., as Administrative
Agent. Capitalized terms defined in the Credit Agreement are used herein with
the same meaning unless otherwise defined herein.

The undersigned hereby represents and warrants to the Administrative Agent and
the Borrower that:

1.    the undersigned is the sole record and beneficial owner of the Advances or
the transactions evidenced by the Note(s), if any, registered in its name in
respect of which it is providing this certificate;

2.    the undersigned is not a bank (within the meaning of Section 881(c)(3)(A)
of the Code) and, in this regard, further represents and warrants that:

(a)  the undersigned is not subject to regulatory or other legal requirements as
a bank in any jurisdiction; and

(b)  the undersigned has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any governmental authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements;

3.    the undersigned is not a 10-percent shareholder (within the meaning of
Section 881(c)(3)(B) of the Code) of the Borrower;

4.    the income from the Advances or the transactions evidenced by the Note(s),
if any, held by the undersigned is not effectively connected with the conduct of
a trade or business with the United States; and

5.    the undersigned is not a controlled foreign corporation related (within
the meaning of Section 864(d)(4) of the Code) to the Borrower.

The undersigned has furnished you with a certificate of our non-U.S. person
status on Internal Revenue Service Form W-8BEN. By executing this certificate,
the undersigned agrees that (a) if the information provided on this certificate
changes, the undersigned shall so inform the Administrative Agent and the
Borrower in writing within thirty days of such change and (b) the undersigned
shall furnish to the Administrative Agent and the Borrower a properly completed
and currently effective certificate in either the calendar year in which payment
is to be made by the Borrower to the undersigned under the Credit Agreement, or
in either of the two calendar years preceding such payment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
as of                              , 20        .

[NAME OF BANK]

By:                                                             
                                      

    Name:

    Title:

 

D-2



--------------------------------------------------------------------------------

SCHEDULE I

BANK AND ADMINISTRATIVE AGENT ADDRESSES

ADMINISTRATIVE AGENT:

(for payments and Requests for Advances):

BANK OF AMERICA, N.A.

101 North Tryon Street

One Independence Center

Mail Code: NC1-001-04-39

Charlotte, NC 28255-0001

Attention: Nilesh Patel

Telephone:     980/386.5094

Telecopy:       704/719.8870

(Other Notices as Administrative Agent - for financial statements, compliance
certificates, maturity extension and commitment change notices, etc):

Bank of America, N.A.

Agency Management

101 South Tryon Street

Bank of America Plaza

Mail Code: NC1-002-15-36

Charlotte, NC 28255-0001

Attention: Erik Truette

Telephone: 980/387.5451

Telecopy: 704/409.0015

SYNDICATION AGENT:

JPMORGAN CHASE BANK, N.A.

10 South Dearborn Street, 10th Floor

Mail Code: IL1-0010

Chicago, Illinois 60603

Attn: Non-Agented Servicing Team

Telephone:     312/385-7072

Telecopy:       312/256-2608

 

SCHEDULE I-1



--------------------------------------------------------------------------------

BANKS:

BANK OF AMERICA, N.A.

Agency Management

101 South Tryon Street

Bank of America Plaza

Mail Code: NC1-002-15-36

Charlotte, NC 28255-0001

Attention: Erik Truette

Telephone: 980/387.5451

Telecopy: 704/409.0015

JPMORGAN CHASE BANK, N.A.

10 South Dearborn Street, 10th Floor

Mail Code: IL1-0010

Chicago, IL 60603

Attn: Non-Agented Servicing Team

Telephone:     312/385-7072

Telecopy:       312/256-2608

REGIONS BANK

201 Milan Parkway

Birmingham, AL 35211

Attn: Moronica Fortner

Telephone:     205/420-7726

Telecopy:       205/261-7069

COMPASS BANK

8080 N.Central Expwy, Suite 120

Dallas, TX 75206

Attn: Christina Whitlock

Telephone:     214/346-2780

Telecopy:       866/984/8668

 

SCHEDULE I-1



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.

1808 Aston Avenue, #250

Carlsbad, CA 92008

Attn: Denise Crouch

Telephone:     760/918-2700

Telecopy:       866/968/1299

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

1251 Avenue of the Americas

New York, NY 10020

Attn: Rolando Uy

Telephone:     201/413-8570

Telecopy:       201/521-2338

US BANK NATIONAL ASSOCIATION

400 City Center

Oshkosh, WI 54901

Attn: Wendee Hable

Telephone:     920/237-7367

Telecopy:       920/237-7993

COMERICA BANK

1717 Main Street, 4th Floor

Dallas, TX 75201

Attn: Emily Purvis

Telephone:     214/462-4427

Telecopy:       214/462-4240

RAYMOND JAMES BANK, FSB

P. Box 11628

St. Petersburg, FL 33733-1628

Attn: Loan Ops/CML

Telephone:     727/567-1815

Telecopy:       866/597-4002

 

SCHEDULE I-2



--------------------------------------------------------------------------------

GREENSTONE FARM CREDIT SERVICES, ACA/FLCA

1760 Abbey Road

East Lansing, MI 48823

Attn: Amber Selle

Telephone:     517/324-0211

Telecopy:       517/318-1240

 

SCHEDULE I-3



--------------------------------------------------------------------------------

SCHEDULE II

BORROWER AND GUARANTOR ADDRESSES

BORROWER:

BRINKER INTERNATIONAL, INC.

6820 LBJ Freeway

Dallas, Texas 75240

Attn:     General Counsel

Telephone:     972/980-9917

Telecopy:       972/770-9465

Copy to:     Vice President of Investor Relations and Treasurer

Telephone:     972/770-1276

Telecopy:       972/770-8863

GUARANTOR:

BRINKER RESTAURANT CORPORATION

6820 LBJ Freeway

Dallas, Texas 75240

Attn:     General Counsel

Telephone:     972/980-9917

Telecopy:       972/770-9465

Copy to:     Vice President of Investor Relations and Treasurer

Telephone:     972/770-1276

Telecopy:       972/770-8863

 

SCHEDULE II-1



--------------------------------------------------------------------------------

SCHEDULE III

PERMITTED LIENS

 

Subsidiary

   Amount   

Description

  

Maturity

Brinker Restaurant Corporation

   $ 50,530,151    Liens on assets acquired with respect to Capitalized Lease
Obligations    Various dates through March 2020

 

SCHEDULE III-1



--------------------------------------------------------------------------------

SCHEDULE IV

AGREEMENTS RESTRICTING DIVIDENDS AND CERTAIN TRANSFERS

None.

 

SCHEDULE IV-1



--------------------------------------------------------------------------------

SCHEDULE V

GAAP EXCEPTIONS

None.

 

SCHEDULE V-1



--------------------------------------------------------------------------------

SCHEDULE VI

INVESTMENTS

 

Company

   Amount   

Description

Strang Corporation

   $ 680,854    Loan associated with sale of restaurants

Las Nuevas Delicias Gastronomicas, S. De R.L. De C.V.

   $ 12,938,837    Mexico joint venture with CMR, S.A.B. de C.V.

 

SCHEDULE VI-1



--------------------------------------------------------------------------------

SCHEDULE VII

PERMITTED DEBT

 

Description

   Amount

5.75% Notes due 2014 pursuant to the Indenture dated May 14, 2004, between
Brinker International, Inc. and Citibank, N.A., as Trustee

   $ 290,000,000

Capitalized Lease Obligations of Brinker Restaurant Corporation with various
maturity dates through March 2020

   $ 50,530,151